                                                                      Case 2:15-ap-01679-RK              Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50    Desc
                                                                                                          Main Document    Page 1 of 41


                                                                        1 Victor A. Sahn (CA Bar No. 97299)
                                                                           vsahn@sulmeyerlaw.com
                                                                        2 David J. Richardson (CA Bar No. 168592)
                                                                           drichardson@sulmeyerlaw.com
                                                                        3 Asa S. Hami (CA Bar No. 210728)
                                                                           ahami@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        5 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Carolyn A. Dye (CA Bar No. 97527)
                                                                        8 Law Offices of Carolyn A. Dye
                                                                          3435 Wilshire Boulevard, Suite 990
                                                                        9 Los Angeles, CA 90010
                                                                          Telephone: 213-368-5000
                                                                       10 Facsimile: 213-368-5009
  A Professional Corporation




                                                                       11 Attorneys for Sam S. Leslie, Plan Agent
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                  UNITED STATES BANKRUPTCY COURT

                                                                       13                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                                                       14 In re                                                 Case No. 2:13-bk-14135-RK
                                                                                                                                Chapter 11
SulmeyerKupetz,




                                                                       15 ART & ARCHITECTURE BOOKS OF THE
                                                                          21st CENTURY,                                         Adv No. 2:15-ap-01679-RK
                                                                       16
                                                                                     Debtors.                                   Consolidated with Adv. No. 2:14-ap-01771-RK
                                                                       17
                                                                                                                                PLAINTIFF'S NOTICE OF MOTION AND
                                                                       18 SAM LESLIE, PLAN AGENT FOR ART &                      MOTION PURSUANT TO F.R.C.P. 37 AND
                                                                          ARCHITECTURE BOOKS OF THE 21st                        F.R.B.P. 7037 TO ISSUE TERMINATING
                                                                       19 CENTURY,                                              SANCTIONS AGAINST DEFENDANTS
                                                                                                                                ACE MUSEUM AND ACE GALLERY
                                                                       20                     Plaintiff,                        NEW YORK CORPORATION FOR
                                                                                                                                BREACHING THE COURT'S OCTOBER
                                                                       21            vs.                                        18, 2018 ORDER TO RESPOND TO
                                                                                                                                DISCOVERY
                                                                       22 ACE GALLERY NEW YORK CORPORATION,
                                                                          a California corporation; ACE GALLERY NEW             Hearing Date:
                                                                       23 YORK, INC., a dissolved New York corporation;         Date:           January 15, 2019
                                                                          ACE MUSEUM, a California corporation;                 Time:           2:30 p.m.
                                                                       24 DOUGLAS CHRISMAS, an individual; 400 S. LA            Courtroom:      1675
                                                                          BREA, LLC, a California limited liability                             255 E. Temple St.
                                                                       25 company, JENNIFER KELLEN, an individual,                              Los Angeles, CA 90012
                                                                          CATHAY BANK, a California corporation,
                                                                       26 DARYOUSH DAYAN, an individual, KAMRAN
                                                                          GHARIBIAN, an individual, and MICHAEL D.              [ALSO FILED HEREWITH:
                                                                       27 SMITH, an individual,                                 DECLARATION OF DAVID J.
                                                                                                                                RICHARDSON]
                                                                       28                     Defendants.


                                                                            DJR\ 2657516.1
                                                                      Case 2:15-ap-01679-RK      Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50   Desc
                                                                                                  Main Document    Page 2 of 41


                                                                        1 400 S. La Brea, LLC, a California limited
                                                                          liability company,
                                                                        2
                                                                                         Cross-Complainant,
                                                                        3 v.

                                                                        4 ACE GALLERY NEW YORK
                                                                          CORPORATION, a California corporation; ACE
                                                                        5 GALLERY NEW YORK, INC., a dissolved New
                                                                          York corporation; ACE MUSEUM, a California
                                                                        6 corporation; DOUGLAS CHRISMAS, an
                                                                          individual; SAM LESLIE as TRUSTEE OF THE
                                                                        7 PLAN TRUST FOR ART & ARCHITECTURE
                                                                          BOOKS OF THE 21st CENTURY,
                                                                        8
                                                                                        Cross-Defendants.
                                                                        9

                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DJR\ 2657516.1
                                                                      Case 2:15-ap-01679-RK              Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                                               Desc
                                                                                                          Main Document    Page 3 of 41


                                                                        1                                                   TABLE OF CONTENTS
                                                                                                                                                                                                                   Page
                                                                        2

                                                                        3 I.       INTRODUCTION ..................................................................................................................3

                                                                        4 II.      FACTUAL BACKGROUND ................................................................................................5

                                                                        5          A.        The Plan Agent’s Claims Against the Entity Defendants ..........................................5

                                                                        6          B.        The Plan Agent’s First Set of Written Discovery ......................................................5

                                                                        7          C.        The Plan Agent Serves a Second Set of Discovery Requests ....................................7

                                                                        8          D.        The Court Ordered the Entity Defendant to Respond to the Discovery
                                                                                             Requests ...................................................................................................................10
                                                                        9
                                                                                   E.        The Entity Defendants' Failed to Respond Properly to the Plan Agent's June
                                                                       10                    Discovery, Failed to Respond to the Plan Agent's 2016 Discovery, and
                                                                                             Violated The October 18, 2018 Court Order............................................................11
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                   F.        The Entity Defendants' Actively Defended This Case Without Disclosing
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                    Documents Pursuant to F.R.C.P. 26 et seq and Informally Produced
                                                                                             Documents in a Parallel State Case While Refusing to Answer Plan Agent's
                                                                       13                    Discovery .................................................................................................................14
                                                                       14          G.        The Entity Defendants' California Corporate Status is Now Suspended For
                                                                                             Failure to Pay State Taxes to the California Franchise Tax Board ..........................16
SulmeyerKupetz,




                                                                       15
                                                                                   H.        The Entity Defendants’ “Document Production”.....................................................17
                                                                       16
                                                                            III.   ARGUMENT .......................................................................................................................18
                                                                       17
                                                                                   A.        Terminating Sanctions Are Appropriate Because The Entity Defendants’
                                                                       18                    Non-Compliance with Discovery Is Due to Willfulness, Fault, or Bad Faith .........20
                                                                       19          B.        The Five Malone Factors Support Terminating Sanctions.......................................24
                                                                       20                    1.         The First Malone Factor – The Public Interest Favors Terminating
                                                                                                        Sanctions Where a Party Has Violated a Court Order .................................25
                                                                       21
                                                                                             2.         The Second Malone Factor – The Court’s Need to Manage Its
                                                                       22                               Docket Favors Terminating Sanctions Where a Party Has Violated a
                                                                                                        Court Order ..................................................................................................25
                                                                       23
                                                                                             3.         The Third Malone Factor – Plan Agent Has Been Prejudiced Here
                                                                       24                               By The Entity Defendants’ Refusal to Respond to Discovery .....................25
                                                                       25                    4.         The Fourth Malone Factor – Public Policy Concerns Here Do Not
                                                                                                        Condone the Entity Defendants’ Conduct ....................................................27
                                                                       26
                                                                                             5.         The Fifth Malone Factor – Less Drastic Sanctions Are Not Likely to
                                                                       27                               Be Effective ..................................................................................................27
                                                                       28          C.        Upon Awarding Terminating Sanctions, the Court Should Hold a Hearing


                                                                                                                                                i
                                                                      Case 2:15-ap-01679-RK             Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                                         Desc
                                                                                                         Main Document    Page 4 of 41


                                                                        1                   as to the Amount of Damages ..................................................................................29

                                                                        2         D.        Alternatively, The Court Should Grant Evidentiary Sanctions and Monetary
                                                                                            Sanctions Against the Entity Defendants .................................................................30
                                                                        3
                                                                            IV.   CONCLUSION ....................................................................................................................31
                                                                        4

                                                                        5

                                                                        6

                                                                        7

                                                                        8

                                                                        9

                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                                                                                            ii
                                                                      Case 2:15-ap-01679-RK                 Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                                   Desc
                                                                                                             Main Document    Page 5 of 41


                                                                        1                                                 TABLE OF AUTHORITIES

                                                                        2                                                                                                                                Page

                                                                        3
                                                                             CASES
                                                                        4
                                                                             Adriana Int’l Corp. v. Thoeren,
                                                                        5          913 F.2d 1406 (9th Cir. 1990) ...................................................................................... passim

                                                                        6 Bellis v. United States,
                                                                                  417 US 85, 94 S.Ct. 2179 (1974) ........................................................................................ 20
                                                                        7
                                                                          Braswell v. United States,
                                                                        8         487 U.S. 99, 108 S. Ct. 2284, 101 L. Ed. 2d 98 (1988) ...................................................... 20

                                                                        9 Commodity Futures Trading Comm’n v. Noble Metals Int’l, Inc.,
                                                                               67 F.3d 766 (9th Cir. 1995) ................................................................................................. 24
                                                                       10
                                                                          Compass Bank v. Morris Cerullo World Evangelism,
  A Professional Corporation




                                                                       11      104 F. Supp. 3d 1040 (S.D. Cal. 2015) ............................................................................... 23
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Computer Task Group, Inc. v. Brotby,
                                                                                364 F.3d 1112 (9th Cir. 2004) ............................................................................................. 21
                                                                       13
                                                                          Condon v. Condon,
                                                                       14       2008 U.S. Dist. LEXIS 126350, 2008 WL 11342681 (C.D. Cal. May 5, 2008) .......... 21, 26
SulmeyerKupetz,




                                                                       15 Conn. Gen. Life. Ins. Co. v. New Images of Beverly Hills,
                                                                                 482 F.3d 1091 (9th Cir. 2007) ............................................................................................. 18
                                                                       16
                                                                          Constr. Laborers Tr. Funds for S. California Admin. Co. v. Rosal,
                                                                       17        2008 U.S. Dist. LEXIS 79677, 2008 WL 4500757 (C.D. Cal. Oct. 6, 2008) ............... 19, 24

                                                                       18 Davis v. Fendler,
                                                                                 650 F.2d 1154 (9th Cir. 1981) ............................................................................................. 29
                                                                       19
                                                                          Doe v. United States (In re Grand Jury Subpoena),
                                                                       20        383 F.3d 905 (9th Cir. 2004) ............................................................................................... 20

                                                                       21 Dreith v. Nu Image, Inc.,
                                                                                 648 F.3d 779 (9th Cir. 2011) ......................................................................................... 21, 22
                                                                       22
                                                                          Fab Films, LLC v. JP Morgan Chase Bank, N.A.,
                                                                       23        2017 U.S. Dist. LEXIS 51457, 2017 WL 1287675 (C.D. Cal. Feb. 28, 2017) ............. 19, 22

                                                                       24 Fair Hous. of Marin v. Combs,
                                                                                 285 F.3d 899 (9th Cir. 2002) ......................................................................................... 19, 26
                                                                       25
                                                                          Fed. Trade Comm’n v. A to Z Mktg., Inc.,
                                                                       26        2014 U.S. Dist. LEXIS 191687, 2014 WL 12591916 (C.D. Cal. Sept. 2, 2014) .... 18, 27, 29

                                                                       27 Garamendi v. Henin,
                                                                                683 F.3d 1069 (9th Cir. 2012) ............................................................................................ 30
                                                                       28


                                                                                                                                             iii
                                                                      Case 2:15-ap-01679-RK                   Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                                          Desc
                                                                                                               Main Document    Page 6 of 41


                                                                        1 Geddes v. United Fin. Group,
                                                                                559 F.2d 557 (9th Cir. 1977) ......................................................................................... 19, 30
                                                                        2
                                                                          G--K Properties v. Redevelopment Agency of the City of San Jose,
                                                                        3       577 F.2d 645 (9th Cir. 1978) ......................................................................................... 26, 28

                                                                        4 Hale v. Henkel,
                                                                                 201 US 43, 26 S.Ct. 370 (1906) .......................................................................................... 20
                                                                        5
                                                                          Henry v. Gill Indus., Inc.,
                                                                        6        983 F.2d 943 (9th Cir. 1993) ............................................................................................... 22

                                                                        7 Hyde & Draft v. Baker,
                                                                                  24 F.3d 1162 (9th Cir. 1994) ................................................................................... 18, 22, 27
                                                                        8
                                                                          In re Exxon Valdez,
                                                                        9         102 F.3d 429 (9th Cir. 1996) ............................................................................................... 27

                                                                       10 In re Phenylpropanolamine (PPA) Prod. Liab. Litig.,
                                                                                 460 F.3d 1217 (9th Cir. 2006) ....................................................................................... 24, 27
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                          Malone v. United States Postal Service,
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12        833 F.2d 128 (9th Cir. 1987), cert. denied sub nom Malone v. Frank, 488 U.S. 819
                                                                                 (1988) ........................................................................................................................... passim
                                                                       13
                                                                          Matter of Visioneering Const.,
                                                                       14        661 F.2d 119 (9th Cir. 1981) ............................................................................................... 22
SulmeyerKupetz,




                                                                       15 Murphy v. Waterfront Comm’n of New York Harbor
                                                                                 (1964) 378 US 52, 84 S.Ct. 1594) ....................................................................................... 20
                                                                       16
                                                                          Nat’l Corp. Tax Credit Funds III, IV, VI, VII v. Potashnik,
                                                                       17        2010 U.S. Dist. LEXIS 19614, 2010 WL 457626 (C.D. Cal. Feb. 4, 2010) ................ passim
                                                                       18 Securities and Exchange Comm’n v. Seaboard Corp.,
                                                                                  666 F.2d 414 (9th Cir. 1982) ............................................................................................... 25
                                                                       19
                                                                          Smith v. Smith,
                                                                       20         145 F.3d 335 (5th Cir. 1998) ............................................................................................... 23
                                                                       21 Stars’ Desert Inn Hotel & Country Club, Inc. v. Hwang,
                                                                                 105 F.3d 521 (9th Cir. 1997) ............................................................................................... 22
                                                                       22
                                                                          Thompson v. Housing Authority,
                                                                       23        782 F.2d 829 (9th Cir. 1986) ............................................................................................... 24
                                                                       24 Twitch Interactive, Inc. v. Johnston,
                                                                                  2018 U.S. Dist. LEXIS 184300, 2018 WL 1449525 (N.D. Cal. January 22, 2018) ............ 29
                                                                       25
                                                                          U.S. for Use & Ben. of Wiltec Guam, Inc. v. Kahaluu Const. Co.,
                                                                       26         857 F.2d 600 (9th Cir. 1988) ............................................................................................... 28
                                                                       27 United States v. $333,806.93 in Proceeds from Foreclosure of Real Prop. Located at
                                                                                 26948 Pac. Coast Highway, Malibu, CA,
                                                                       28        2010 U.S. Dist. LEXIS 105545, 2010 WL 3733932 (C.D. Cal. Aug. 30, 2010) .... 22, 24, 27


                                                                                                                                                  iv
                                                                      Case 2:15-ap-01679-RK                   Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                                             Desc
                                                                                                               Main Document    Page 7 of 41


                                                                        1 United States v. Healthwin-Midtown Convalescent Hosp. & Rehab. Ctr., Inc.,
                                                                                 511 F. Supp. 416 (C.D. Cal. 1981) ...................................................................................... 23
                                                                        2
                                                                          United States v. White,
                                                                        3        322 US 694, 64 S.Ct. 1248 (1944) ...................................................................................... 20

                                                                        4 Valley Eng’rs Inc. v. Elec. Eng’g Co.,
                                                                                 158 F.3d 1051 (9th Cir. 1998) ....................................................................................... 24, 28
                                                                        5

                                                                        6
                                                                            RULES
                                                                        7
                                                                            Fed. R. Bankr. P. 7026 .................................................................................................................. 4, 9
                                                                        8
                                                                            Fed. R. Bankr. P. 7033(a) .................................................................................................................. 7
                                                                        9
                                                                            Fed. R. Civ. P. 26 ............................................................................................................................ 14
                                                                       10
                                                                            Fed. R. Civ. P. 33(b)(1)(B).............................................................................................................. 12
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                            Fed. R. Civ. P. 37 ...................................................................................................................... 18, 29
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12
                                                                            Fed. R. Civ. P. 37(a)(4) ................................................................................................................... 12
                                                                       13
                                                                            Fed. R. Civ. P. 37(b)........................................................................................................................ 20
                                                                       14
                                                                            Fed. R. Civ. P. 37(b)(2)(A)(vi)........................................................................................................ 18
SulmeyerKupetz,




                                                                       15
                                                                            Fed. R. Civ. P. 37(b)(2)(C).............................................................................................................. 30
                                                                       16
                                                                            Fed. R. Civ. P. 37(b)(2)(i) ............................................................................................................... 18
                                                                       17
                                                                            Fed. R. Civ. P. 37(b)(vii) ................................................................................................................. 18
                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                                                                                                    v
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50               Desc
                                                                                                    Main Document    Page 8 of 41


                                                                        1          TO THE HONORABLE ROBERT KWAN, UNITED STATES BANKRUPTCY

                                                                        2 JUDGE, ALL NAMED DEFENDANTS AND THEIR COUNSEL, AND ALL PARTIES IN

                                                                        3 INTEREST:

                                                                        4          PLEASE TAKE NOTICE that Sam S. Leslie, in his exclusive capacity as Plan Agent

                                                                        5 (the "Plan Agent") under the confirmed Modified Second Amended Plan of Reorganization of the

                                                                        6 Official Committee of Unsecured Creditors (the "Plan") for post-confirmation Art & Architecture

                                                                        7 Books of the 21st Century (the "Debtor" or "Ace Gallery"),1 hereby moves by this motion (the

                                                                        8 "Motion") for entry of an order issuing terminating or evidentiary sanctions against Ace Museum

                                                                        9 Corporation (“Ace Museum”) and Ace Gallery New York Corporation (“Ace NYC”) (collectively,

                                                                       10 the “Entity Defendants”) for both entities’ failure to provide responses to written discovery
  A Professional Corporation




                                                                       11 propounded by the Plan Agent in the above-captioned Adversary Proceeding No. 2:15-ap-01679-
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 RK (the “Action”).

                                                                       13          PLEASE TAKE FURTHER NOTICE that the Motion is based upon this Notice of

                                                                       14 Motion and Motion, the Memorandum of Points and Authorities, the Declaration of David J.
SulmeyerKupetz,




                                                                       15 Richardson, and all documents in the record of the above-captioned adversary proceeding and

                                                                       16 chapter 11 bankruptcy case.

                                                                       17          PLEASE TAKE FURTHER NOTICES that a hearing on the Motion is scheduled to take

                                                                       18 place on January 15, 2019, at 2:30 p.m., in the United States Bankruptcy Court for the Central

                                                                       19 District of California, Los Angeles Division, Courtroom 1675, 255 East Temple St., Los Angeles,

                                                                       20 CA 90012.

                                                                       21          PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1,

                                                                       22 any opposition to the Motion must be filed with the Court and served no later than fourteen (14)

                                                                       23 days before the hearing date (i.e., January 1, 2019).

                                                                       24

                                                                       25

                                                                       26
                                                                          1
                                                                            The Plan Agent files this motion under the broadest scope of the Plan Agent’s authority,
                                                                       27 including on behalf of the Plan Agent, the Debtor, the Post Confirmation Debtor, and the Estate

                                                                       28 (as those terms are defined under the Plan). All references to the Plan Agent are deemed to refer
                                                                          to the Plan Agent, the Debtor, the Post-Confirmation Debtor, and the Estate.


                                                                                                                            1
                                                                      Case 2:15-ap-01679-RK   Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50            Desc
                                                                                               Main Document    Page 9 of 41


                                                                        1 DATED: December 19, 2018           SulmeyerKupetz
                                                                                                             A Professional Corporation
                                                                        2

                                                                        3
                                                                                                             By:          /s/ Victor A. Sahn
                                                                        4
                                                                                                                   Victor A. Sahn
                                                                        5                                          David J. Richardson
                                                                                                                   Attorneys for Sam Leslie, Plan Agent
                                                                        6
                                                                            DATED: December 19, 2018        Law Offices of Carolyn A. Dye
                                                                        7

                                                                        8

                                                                        9
                                                                                                             By:          /s/ Carolyn A. Dye
                                                                       10                                          Carolyn A. Dye
                                                                                                                   Attorneys for Sam Leslie, Plan Agent
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                                                                    2
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50              Desc
                                                                                                    Main Document    Page 10 of 41


                                                                        1                       MEMORANDUM OF POINTS AND AUTHORITIES

                                                                        2                                                   I.

                                                                        3                                          INTRODUCTION

                                                                        4          Sam S. Leslie (the “Plaintiff” or "Plan Agent"), Plan Agent for the Post-Confirmation

                                                                        5 Bankruptcy Estate of Art and Architecture Books of the 21st Century (the “Debtor”), files this

                                                                        6 motion to terminate its cases against defendants Ace Museum Corporation (“Ace Museum”) and

                                                                        7 Ace Gallery New York Corporation (“Ace NYC”) (collectively, the “Entity Defendants”) in favor

                                                                        8 of the Plan Agent in the present Adversary Proceeding No. 2:15-ap-01679-RK (the “Action”).

                                                                        9 The Plan Agent believes that terminating sanctions are a proper exercise of this Court's power,

                                                                       10 given the extenuating circumstances. The evidence developed to date indicates that Mr. Chrismas
  A Professional Corporation




                                                                       11 stole millions of dollars of the Debtor's funds, inventory and opportunity from the Debtor’s estate
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 since the Petition Date. The Entity Defendants were dominated and controlled by Mr. Chrismas,

                                                                       13 and their bank accounts were conduits used to divert the Debtor’s stolen funds to transferees such

                                                                       14 as 400 S. La Brea, LLC, Cathay Bank, and personal creditors of Mr. Chrismas.
SulmeyerKupetz,




                                                                       15          For more than two years, the Plan Agent has attempted to obtain discovery from the Entity

                                                                       16 Defendants without success, through two sets of written discovery. Having reached the end of

                                                                       17 informal negotiations, the Plan Agent moved this past September for an order compelling

                                                                       18 discovery. This Court issued an Order on October 18, 2018, compelling responses to discovery

                                                                       19 and production of documents, yet the responses that the Entity Defendants produced were

                                                                       20 materially identical to the prior deficient responses, and the Entity Defendants’ late “document

                                                                       21 production” is a farce that is an insult to the process. The Entity Defendants “complied” with this

                                                                       22 Court’s order only to the extent that they appointed an “agent” to answer discovery responses—a

                                                                       23 former employee of both the Debtor and the Plan Agent, who has no knowledge of either Entity

                                                                       24 Defendants’ finances or operations, who asserted that he has no ability to understand their books

                                                                       25 and records, and who simply repeated the same response that no information may be provided to

                                                                       26 the Plan Agent because Mr. Chrismas asserts the Fifth Amendment privilege. Such a non-

                                                                       27 response was improper and insufficient when it was delivered by the Entity Defendants’ counsel

                                                                       28 as signatory, and it is equally improper and insufficient when repeated by an “agent” who has


                                                                                                                            3
                                                                      Case 2:15-ap-01679-RK         Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                 Desc
                                                                                                     Main Document    Page 11 of 41


                                                                        1 demonstrated by his own responses that he made no legitimate effort to fulfill such a role, and was

                                                                        2 incapable of fulfilling such a role.

                                                                        3          Moreover, during this two-year period while the Plan Agent attempted to obtain discovery

                                                                        4 responses from the Entity Defendants, the Entity Defendants actively litigated their respective

                                                                        5 cases, offering legal and factual theories to the Court to promote their version of the case, and

                                                                        6 prevent summary judgment. The Entity Defendants, however, cannot be allowed to proceed when

                                                                        7 they have caused the Plan Agent substantial prejudice by refusing to participate in discovery.

                                                                        8 Even more shocking, in connection with a judgment debtor examination of Ace Museum and Mr.

                                                                        9 Chrismas that was petitioned by 400 S. La Brea in a state court action, Ace Museum’s counsel has

                                                                       10 been informally producing documents to 400 S. La Brea that go to the heart of Ace Museum’s
  A Professional Corporation




                                                                       11 primary defense in this case, while producing nothing to the Plan Agent. These documents should
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 have been produced pursuant to F.R.B.P. 7026, as initial or supplemental disclosures, whether or

                                                                       13 not the Plan Agent had identified the documents in outstanding document requests. Moreover, the

                                                                       14 willingness of Ace Museum’s counsel to make such a production to 400 S. La Brea in an action
SulmeyerKupetz,




                                                                       15 pending in another court demonstrates the falsity of its assertion in this Court that it is incapable of

                                                                       16 responding to discovery because of Mr. Chrismas’ Fifth Amendment invocation.

                                                                       17          Based upon promises of Ace Museum’s counsel that documents would be produced

                                                                       18 shortly, the Plan Agent delayed this Motion beyond the thirty-day response required by this

                                                                       19 Court’s order. Late on Friday, December 14, 2018, the Plan Agent received a “production” from

                                                                       20 Chrismas and the Entity Defendants. The first part of the “production” is the emails that Ace

                                                                       21 Museum had already produced to 400 S. La Brea, and that the Plan Agent had already obtained

                                                                       22 from 400 S. La Brea. The second part of the “production” is hundreds of pages of Mr. Chrismas’

                                                                       23 Uber/Lyft receipts from 2017-2018, hundreds of pages of spam emails from 2017-18, and

                                                                       24 unrelated post-confirmation emails concerning Chrismas’ efforts to sell art after being replaced by

                                                                       25 the Plan Agent. Not one page is a legitimate response.

                                                                       26          Give these circumstances, the Plan Agent requests that this Court enter an order that: (1)
                                                                       27 terminates the Plan Agent's case against Ace Museum and Ace NYC in favor of the Plan Agent;

                                                                       28


                                                                                                                              4
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                 Desc
                                                                                                    Main Document    Page 12 of 41


                                                                        1 (2) strikes the answers of both Ace Museum and Ace NYC2; (3) deems the well-pleaded

                                                                        2 allegations in the Fifth Amendment Complaint admitted as to Ace Museum and Ace NYC; (4)

                                                                        3 awards damages that are provable from sworn testimony, along with fees and costs; and (5) sets a

                                                                        4 date for the prove up of the Plan Agent’s remaining damages against Ace Museum and Ace NYC,

                                                                        5 contemporaneous with trial.

                                                                        6                                                    II.

                                                                        7                                     FACTUAL BACKGROUND

                                                                        8 A.       The Plan Agent’s Claims Against the Entity Defendants

                                                                        9          The Plan Agent’s Fourth Amended Consolidated Complaint asserts two categories of

                                                                       10 claims against the Entity Defendants: (i) claims arising primarily under state law for the collection
  A Professional Corporation




                                                                       11 of an outstanding prepetition loan advanced to Ace Museum by the Debtor; and (ii) prepetition
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 and post-petition avoidance actions and fraud-related claims against the Entity Defendants and Mr.

                                                                       13 Chrismas arising from Mr. Chrismas’ use of the Entity Defendants’ bank accounts as conduits to

                                                                       14 divert approximately seventeen million dollars of the Debtor’s post-petition sale and loan proceeds
SulmeyerKupetz,




                                                                       15 out of the Debtor’s estate, and to transfer over five million dollars of such post-petition funds to

                                                                       16 Ace Museum’s landlord, 400 S. La Brea, LLC (“400 S. La Brea”). See Docket No. 134, filed May

                                                                       17 19, 2017. Such transfers were made for the benefit of Ace Museum and Mr. Chrismas, as the

                                                                       18 transfers satisfied monthly rent obligations for which both Ace Museum and Mr. Chrismas were

                                                                       19 liable, under a lease agreement between Ace Museum and 400 S. La Brea. The Plan Agent’s

                                                                       20 claims for relief seek to recover the prepetition and post-petition transfers from 400 S. La Brea,

                                                                       21 and other transferees who received the funds.

                                                                       22 B.       The Plan Agent’s First Set of Written Discovery
                                                                       23          On October 19, 2016, the Plan Agent served his first set of written discovery—Requests
                                                                       24

                                                                       25
                                                                            2
                                                                                  As of the date of this motion, the answers of Ace Museum and Ace NYC that are on the
                                                                       26 docket are their answers to the Plan Agent’s Fourth Amended Consolidated Complaint. As the
                                                                          Entity Defendants’ answers to the Plan Agent’s Fifth Amended Consolidated Complaint are due
                                                                       27 by January 30, 2019, the Plan Agent requests that this Court strike the existing answers, and

                                                                       28 terminate the case based upon the same claims asserted in both complaints, and upon the
                                                                          allegations asserted in the Fifth Amended Consolidated Complaint.


                                                                                                                             5
                                                                      Case 2:15-ap-01679-RK       Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50               Desc
                                                                                                   Main Document    Page 13 of 41


                                                                        1 for Production of Documents, Interrogatories, and Requests for Admission—on each of the Entity

                                                                        2 Defendants, true and correct copies of which are attached to the Declaration of David J.

                                                                        3 Richardson (the “Richardson Decl.”) filed herewith, as Exhibits 1-6 thereto (the “First Discovery

                                                                        4 Requests”). The Plan Agent served contemporaneously therewith written discovery requests on

                                                                        5 Chrismas for production of document, requests for admissions, and interrogatories. See

                                                                        6 Richardson Decl. at ¶ 6.

                                                                        7          On or after November 23, 2016, the Entity Defendants responded to the Plan Agent’s

                                                                        8 Requests for Production of Documents with unverified responses stating that each would produce

                                                                        9 responsive documents. As of the date of this Motion, no documents have been produced to the

                                                                       10 Plan Agent by either of the Entity Defendants. See Richardson Decl. at ¶ 7.
  A Professional Corporation




                                                                       11          On December 29, 2016, following an extension of the time to respond, Ace NYC and Ace
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Museum responded to the Plan Agent’s first set of Requests for Admission by serving unverified

                                                                       13 responses in which the Entity Defendants each asserted a corporate Fifth Amendment Privilege for

                                                                       14 every single request for admission. Ace Museum and Ace NYC did not serve responses to the
SulmeyerKupetz,




                                                                       15 Plan Agent’s first set of Interrogatories. See Richardson Decl. at ¶ 7. Attached to the Richardson

                                                                       16 Decl. as Exhibits 7-10 are true and accurate copies of Ace Museum and Ace NYC's Responses to

                                                                       17 Plan Agent's First Set of Requests for Admissions, and Requests for Production.

                                                                       18          Mr. Chrismas responded to the Plan Agent’s discovery in a similar fashion, serving a
                                                                       19 response to the Plan Agent’s request for production that promised to produce responsive

                                                                       20 documents, and unverified responses to the Plan Agent’s Requests for Admission and

                                                                       21 Interrogatories that declined to answer on the grounds of his Fifth Amendment privilege. See

                                                                       22 Richardson Decl. at ¶ 7.

                                                                       23          The Plan Agent initiated the meet-and-confer process by letter dated January 30, 2017, in
                                                                       24 which the Plan Agent’s counsel outlined the impermissibility of corporate assertion of the Fifth

                                                                       25 Amendment privilege, requested service of responses to the first set of Interrogatories, and

                                                                       26 demanded production of documents. As of the date of this Motion, Ace Museum and Ace NYC

                                                                       27 have not supplemented their responses to the first set of Requests for Admission, have not

                                                                       28 produced documents responsive to the first request for production, and have not served responses


                                                                                                                            6
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50               Desc
                                                                                                    Main Document    Page 14 of 41


                                                                        1 to the first set of Interrogatories. See Richardson Decl. at ¶ 9. Attached hereto as Exhibit 11 is a

                                                                        2 true and accurate copy of the January 30, 2017 meet and confer letter.

                                                                        3          Despite the Entity Defendants’ failure to serve proper discovery responses, and their

                                                                        4 failure to respond to the Plan Agent’s meet-and-confer demands, Ace Museum filed a substantial

                                                                        5 opposition brief in response to the Plan Agent’s motion for summary judgment, on October 17,

                                                                        6 2017 [Dkt. No. 206], including a Declaration of former counsel David Shemano [Dkt. No. 207], a

                                                                        7 Request for Judicial Notice [Dkt. No. 208], an extensive proposed Statement of Genuine Issues of

                                                                        8 Material Fact [Dkt. No. 209], an evidentiary objection [Dkt. No. 210], a supplemental statement of

                                                                        9 genuine issues of fact [Dkt. No. 254], a supplemental opposition brief [Dkt. No. 255] and a further

                                                                       10 supplemental opposition brief [Dkt. No. 312]. As a result of these extensive opposition pleadings
  A Professional Corporation




                                                                       11 filed by Ace Museum, the Plan Agent’s motion for summary judgment was denied in large part,
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 and granted only with respect to certain findings of fact, in an order entered by this Court on

                                                                       13 March 26, 2018 [Dkt. No. 336]. The defense that Ace Museum asserted in response to summary

                                                                       14 judgment had not been pleaded as an affirmative defense in Ace Museum’s answer, and had not
SulmeyerKupetz,




                                                                       15 been disclosed in any initial or supplemental disclosures. No documents pertaining to this defense

                                                                       16 have been produced to the Plan Agent. See Richardson Decl. at ¶ 34.

                                                                       17 C.       The Plan Agent Serves a Second Set of Discovery Requests
                                                                       18          On May 29, 2018, the Plan Agent served by mail a second set of discovery to Mr.
                                                                       19 Chrismas, including Interrogatories, Requests for Production and Requests for Admissions. Mr.

                                                                       20 Chrismas’ responses were originally due on July 2, 2018 (the “Second Chrismas Discovery”). See

                                                                       21 Richardson Decl. at ¶ 10. The Second Chrismas Discovery exceeded the permissible number of

                                                                       22 interrogatories pursuant to the Fed. R. Bankr. P. 7033(a), and the Plan Agent anticipated that a

                                                                       23 second set of discovery that he would shortly serve on the Entity Defendants would also exceed

                                                                       24 the limits of Rule 7033(a). Therefore, the Plan Agent’s counsel and Mr. Lieberman agreed that

                                                                       25 Mr. Chrismas and the Entity Defendants could have an additional thirty (30) days to respond to the

                                                                       26 second set of discovery in return for agreeing that they would answer the total number of

                                                                       27 interrogatories, rather than require the Plan Agent to file a motion requesting an increased number

                                                                       28 of interrogatories. See Richardson Decl. at ¶ 12, and Exhibit 18 thereto.


                                                                                                                             7
                                                                      Case 2:15-ap-01679-RK       Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50               Desc
                                                                                                   Main Document    Page 15 of 41


                                                                        1          On June 11, 2018, Plan Agent served by mail a second set of discovery on Ace Museum

                                                                        2 and Ace NYC. This discovery also included Interrogatories, Requests for Production and

                                                                        3 Requests for Admission (the “Second Discovery Requests”). Ace Museum and Ace NYC were

                                                                        4 originally required to respond to the discovery on July 16, 2018. See Richardson Decl. at ¶ 11.

                                                                        5 True and correct copies of the Second Discovery Requests are attached to the Richardson Decl. as

                                                                        6 Exhibits 12-17.

                                                                        7          Based upon the parties’ agreement to extend the response date, Mr. Chrismas’ responses

                                                                        8 were due on August 1, 2018. Ace Museum and Ace NYC were required to serve their responses

                                                                        9 by August 15, 2018. See Richardson Decl. at ¶ 12. On August 15, 2018, after receiving no

                                                                       10 responses to the Second Discovery Requests, the Plan Agent’s counsel sent a meet and confer
  A Professional Corporation




                                                                       11 letter to Mr. Lieberman, a true and correct copy of which is attached to the Richardson Decl. as
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Exhibit 19.

                                                                       13          In response to the meet-and-confer letter, Mr. Lieberman replied by email on August 17,
                                                                       14 2018, serving all discovery responses for Mr. Chrismas, and two of Ace Museum’s unverified
SulmeyerKupetz,




                                                                       15 discovery responses. Mr. Lieberman’s email, and the two Ace Museum responses to the Plan

                                                                       16 Agent’s Requests for Admission and Interrogatories are attached to the Richardson Decl. as

                                                                       17 Exhibits 20-22. Following several requests for service of the missing responses, the Plan Agent

                                                                       18 received Ace NYC’s responses to the Plan Agent’s Requests for Admission and Interrogatories on

                                                                       19 September 25, 2018, true and correct copies of which are attached to the Richardson Decl. as

                                                                       20 Exhibits 23 and 24, and which are consistent with Mr. Lieberman’s characterizations throughout

                                                                       21 the meet-and-confer process as responses that would assert the same objection that is repeated

                                                                       22 throughout the Ace Museum responses. Neither Ace Museum nor Ace NYC served a response to

                                                                       23 the Plan Agent’s Requests for Production. See Richardson Decl. at ¶ 14.

                                                                       24          The Entity Defendants’ responses were late under the agreed upon extension. Moreover,
                                                                       25 while Mr. Chrismas continued to assert his personal Fifth Amendment privilege to all of the Plan

                                                                       26 Agent’s Requests for Admission and Interrogatories, the Entity Defendants’ responses were

                                                                       27 blanket objections and refusals to respond based upon Mr. Chrismas’ assertion of the Fifth

                                                                       28 Amendment Privilege, despite having had sixty days to formulate responses. Ace Museum and


                                                                                                                            8
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                 Desc
                                                                                                    Main Document    Page 16 of 41


                                                                        1 Ace NYC both used some iteration of the following blanket objection to every question and

                                                                        2 request presented:

                                                                        3                  The Museum [or Ace NYC] is unable to respond to Interrogatory
                                                                                           No. 17 because the only individual with the ability to verify these
                                                                        4                  responses has asserted his 5th Amendment right under the United
                                                                                           States Constitution not to incriminate himself.
                                                                        5

                                                                        6 See Exhibit 22.

                                                                        7          Mr. Lieberman’s email of August 17, 2018, serving some of the Chrismas and Ace

                                                                        8 Museum responses, also suggested that the responses were not tardy, relying on a strange

                                                                        9 reference to Bankruptcy Rule 7026. Mr. Lieberman argued that the Plan Agent had not properly

                                                                       10 complied with his requirement to issue initial disclosures, and therefore the defendants were under
  A Professional Corporation




                                                                       11 no duty to respond to discovery. Moreover, Mr. Lieberman suggested that invocation of the Fifth
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Amendment was proper, and that Mr. Chrismas intended to challenge the case through

                                                                       13 unidentified third party witnesses who would suggest that they would no longer work with the

                                                                       14 Debtor because of the status of the bankruptcy. See Richardson Decl. at ¶ 16. On August 17,
SulmeyerKupetz,




                                                                       15 2018, the Plan Agent’s counsel sent Mr. Lieberman copies of the three joint status reports “re:

                                                                       16 Early Disclosure and Discovery Plan” that were signed by the Plan Agent’s counsel and by Mr.

                                                                       17 Lieberman, and filed with the Court on December 8, 2016, satisfying Rule 7026 initial disclosures.

                                                                       18 See Richardson Decl. at ¶ 17. Moreover, the defendants sought no relief from the Court in the

                                                                       19 form of a protective order and did not raise this objection in any of their responses. Attached to

                                                                       20 the Richardson Decl. as Exhibit 25 is true and accurate copy of the August 17, 2018 email and its

                                                                       21 attachments.

                                                                       22          The parties continued to meet and confer pursuant to the local rules. On August 20, 2018,
                                                                       23 the Plan Agent’s counsel sent to Mr. Lieberman by email two cases that discuss a corporation’s

                                                                       24 responsibility to appoint an agent to answer discovery when a principal invokes the Fifth

                                                                       25 Amendment. See Richardson Decl. at ¶ 18, and Exhibit 26 thereto. Both of these cases suggest

                                                                       26 that the attorney representing the individual and/or corporate entity is a proper party to investigate

                                                                       27 and answer the discovery, even where the attorney represents both the individual and the

                                                                       28 corporation. During a meet-and-confer phone call with Mr. Lieberman on August 20, 2018, Mr.


                                                                                                                             9
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                   Desc
                                                                                                    Main Document    Page 17 of 41


                                                                        1 Sahn suggested that Mr. Gary Mendelson, one of the Debtor’s former controllers, might be

                                                                        2 appointed as the person to represent Ace Museum and Ace NYC, and complete their discovery

                                                                        3 obligations. After a brief discussion with the Plan Agent’s counsel, Mr. Mendelson declined the

                                                                        4 request to be appointed as the person to investigate and to respond to discovery. See Richardson

                                                                        5 Decl. at ¶ 19. Mr. Lieberman thereafter approached counsel to Jennifer Kellen and Shirley Holst

                                                                        6 to request that they each serve as agent for Ace Museum and Ace NYC for discovery purposes,

                                                                        7 and informed the Plan Agent’s counsel by email on August 24, 2018, that they had declined. See

                                                                        8 Richardson Decl. at ¶ 20, and Exhibit 27 thereto.

                                                                        9          In the course of the meet-and-confer process, Mr. Lieberman indicated in an email that,

                                                                       10 despite refusing to respond to any discovery, Mr. Chrismas intends to contest the Plan Agent’s
  A Professional Corporation




                                                                       11 claims at trial, with evidence of his own:
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                  Mr. Chrismas understands that the court may draw inferences in the
                                                                                           context of a 5th Amendment assertion in the context of this civil case.
                                                                       13                  However, Mr. Chrismas expects to defend himself by showing that
                                                                                           the Plan Agent has simply failed to prove the allegations against and
                                                                       14                  the court-approved stipulation that formed the Museum’s defense to
                                                                                           the Plan Agent’s failed motion for summary judgment against the
SulmeyerKupetz,




                                                                       15                  Museum. Mr. Chrismas further expects that the artists formerly
                                                                                           represented by the Gallery will testify at trial that their relationship
                                                                       16                  was with Mr. Chrismas personally, not the Gallery, and that they were
                                                                                           not comfortable doing business with an entity in bankruptcy,
                                                                       17                  preferring instead to transact business through other, non-debtor
                                                                                           entities associated with Mr. Chrismas.
                                                                       18

                                                                       19 See Richardson Decl. at ¶ 22, and Exhibit 20 thereto.

                                                                       20          On September 7, 2018, Mr. Lieberman filed a motion to withdraw from his representation
                                                                       21 of the Entity Defendants, or for a stay of discovery, or for certain discovery sanctions against his

                                                                       22 own clients (the “Withdrawal Motion”). The Plan Agent has filed a counter motion on the

                                                                       23 grounds that Mr. Lieberman’s alternative request within his Withdrawal Motion for certain

                                                                       24 discovery sanctions did not properly present such issues to this Court.

                                                                       25 D.       The Court Ordered the Entity Defendant to Respond to the Discovery Requests
                                                                       26          On September 26, 2018, the Plan Agent filed a motion to compel the Entity Defendants to
                                                                       27 respond to the Plan Agent’s outstanding First and Second Discovery Requests, and to produce

                                                                       28 documents [Dkt. No. 432] (the “Motion to Compel”). On October 18, 2018, the Court held a


                                                                                                                             10
                                                                      Case 2:15-ap-01679-RK       Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                  Desc
                                                                                                   Main Document    Page 18 of 41


                                                                        1 hearing on the Motion to Compel sand the Withdrawal Motion, during which the Court heard

                                                                        2 arguments and adopted the Court's tentative ruling granting and denying in part the Plan Agent’s

                                                                        3 Motion to Compel, and denying Mr. Lieberman’s Withdrawal Motion. Richardson Decl. at ¶ 22.

                                                                        4 The Court specifically ordered the Entity Defendants:

                                                                        5                 to produce documents in response to plan agent’s document
                                                                                          production requests within 30 days since defendants do not oppose
                                                                        6                 production of non-privileged documents, but defendants must produce
                                                                                          a privilege log if they withhold documents from production to plan
                                                                        7                 agent based on privilege. Order each of defendants Ace Museum and
                                                                                          Ace Gallery New York to take action, including appointing an agent, if
                                                                        8                 they can, to fully respond to plan agent’s written interrogatories and
                                                                                          requests for admission within 30 days, or provide statements under
                                                                        9                 penalty of perjury that it cannot answer because of the Fifth
                                                                                          Amendment privilege asserted by the only knowledgeable person or
                                                                       10                 persons and there is no person who can serve as an agent who could
                                                                                          gather and obtain from books, records, other officers or employees, or
  A Professional Corporation




                                                                       11                 other sources, the information necessary to answer the interrogatories
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                          and requests for admission and sign them on behalf of each defendant
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                 without risking self-incrimination.

                                                                       13 See ECF Filing No. 451 (“October 18, 2018 Order”).

                                                                       14          The Court further gave the Entity Defendants clear notice that the Court would consider
SulmeyerKupetz,




                                                                       15 terminating sanctions in the event that the discovery went unanswered, or answered with

                                                                       16 inadequate responses:

                                                                       17
                                                                                          The court reserves ruling on whether or not defendants’ responses to
                                                                       18                 plan agent’s discovery requests are adequate until after defendants
                                                                                          have had an opportunity to comply with the court’s rulings
                                                                       19                 compelling further responses as set forth in this tentative ruling, and
                                                                                          thus, determines that it is premature to rule on the plan agent’s
                                                                       20                 request for terminating sanctions at this time.

                                                                       21 See October 18, 2018 Order, ECF Filing No. 451.

                                                                       22          The Entity Defendants have failed to comply with the October 18, 2018 Order.
                                                                       23 E.       The Entity Defendants' Failed to Respond Properly to the Plan Agent's June
                                                                       24          Discovery, Failed to Respond to the Plan Agent's 2016 Discovery, and Violated The
                                                                       25          October 18, 2018 Court Order
                                                                       26          As of the date of this Motion, the Entity Defendants have failed to respond to the Plan
                                                                       27 Agent’s First and Second Discovery Requests in a manner that is adequate (with respect to

                                                                       28 interrogatories and admissions), or at all (documents). Richardson Decl. at ¶¶ 24-25.


                                                                                                                            11
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                Desc
                                                                                                    Main Document    Page 19 of 41


                                                                        1          On November 15, 2018, Mr. Lieberman served on the Plan Agent the Entity Defendants’

                                                                        2 amended responses to the Plan Agent’s second set of requests for admissions and interrogatories

                                                                        3 (the “Amended Responses”). True and correct copies of the Amended Responses are attached

                                                                        4 hereto as Exhibits 28-31. But contrary to the explicit thirty-day requirement in the October 18,

                                                                        5 2018 Order, the Entity Defendants did not produce—and still have not produced—any documents

                                                                        6 to the Plan Agent.

                                                                        7          The Amended Responses fail to comply with the requirements of the Court's October 18,

                                                                        8 2018 Order, in that they fail to provide any material information. Instead, they repeat blanket

                                                                        9 denials to requests for admission, and blanket claims of an inability to respond to interrogatories

                                                                       10 because of Mr. Chrismas’ invocation of the Fifth Amended privilege—this time, in the name of an
  A Professional Corporation




                                                                       11 “agent” instead of Mr. Lieberman. Every answer was incomplete, evasive, and non-responsive,
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 thus violating both the letter and the spirit of the law and the Court's Order. See F.R.C.P. 37(a)(4)

                                                                       13 (“For purposes of this subdivision (a), an evasive or incomplete disclosure, answer, or response

                                                                       14 must be treated as a failure to disclose, answer, or respond.”)
SulmeyerKupetz,




                                                                       15          The individual who was chosen by the Entity Defendants to serve as their agent to respond
                                                                       16 to the Plan Agent’s discovery is named Francisco Orellana (“Mr. Orellana”). Mr. Orellana was an

                                                                       17 employee of the Debtor during Mr. Chrismas’ tenure as principal from the Petition Date to the

                                                                       18 effective date of the Plan Agent’s appointment, and his salary was disclosed as salary paid by the

                                                                       19 Debtor in each Monthly Operating Report filed in this case. See Richardson Decl. at ¶ 26. Mr.

                                                                       20 Orellana also worked as an employee of the Plan Agent from May 2017 through April 2018. Id.

                                                                       21 No disrespect to Mr. Orellana is intended, but his responsibilities while an employee of the Debtor

                                                                       22 and Plan Agent was to work as a preparatory installer of artworks for shows, and carry out other

                                                                       23 general tasks as needed. Id. Mr. Orellana claims to have worked as an employee of Ace Museum,

                                                                       24 though he is not specific as to dates, and may have worked for Ace Museum for about one year

                                                                       25 after the Plan Agent’s term became effective, until May of 2017, when Mr. Orellana returned to

                                                                       26 work for the Plan Agent. But Mr. Orellana is not and has never been a director, executive, or

                                                                       27 other high level employee of Ace Museum. See F.R.C.P. 33(b)(1)(B) ("The interrogatories must

                                                                       28 be answered: (A) by the party to whom they are directed; or (B) if that party is a public or private


                                                                                                                            12
                                                                      Case 2:15-ap-01679-RK         Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                  Desc
                                                                                                     Main Document    Page 20 of 41


                                                                        1 corporation, a partnership, an association, or a governmental agency, by any officer or agent, who

                                                                        2 must furnish the information available to the party."). It is likely for this reason that the Amended

                                                                        3 Responses are completely devoid of any information, and appear to show that no legitimate effort

                                                                        4 was made to learn information.

                                                                        5          The Amended Responses to the Plan Agent’s interrogatories begin with the following

                                                                        6 limitation on Mr. Orellana’s responses, stating that he not only lacks knowledge about the Entity

                                                                        7 Defendants’ operations and finances, but lacks the ability to learn about them:

                                                                        8                  Agent does not have personal knowledge of Museum [or Ace NYC]
                                                                                           finances, loans, leases, transactions, governance, management, or legal
                                                                        9                  matters. Moreover, Agent has no personal knowledge of the books and
                                                                                           records of the Museum [or Ace NYC], does not know how they were
                                                                       10                  kept, and does not believe that he has the experience, education or
                                                                                           training to interpret, summarize or understand the Museums books
  A Professional Corporation




                                                                       11                  and records. Chrismas has agreed to pay Agent at Agent’s regular
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                           hourly rate for the time spent in connection with this Amended
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                  Response and has agreed to make available to Agent the Museum’s
                                                                                           books and records. However, Chrismas has informed Agent that, on
                                                                       13                  the advice of counsel, Chrismas would not assist in the preparation of
                                                                                           substantive responses to the Interrogatories by responding to my
                                                                       14                  particular questions based on each of the Interrogatories.
SulmeyerKupetz,




                                                                       15 See Exhibit 28, at p. 297 (bolding added, underline in original). By their own admission, the

                                                                       16 Entity Defendants responded to this Court’s October 18, 2018 Order by knowingly and

                                                                       17 intentionally appointing an agent who lacks the capacity and knowledge to understand the

                                                                       18 documents that would be necessary to formulating any substantive response to the discovery

                                                                       19 requests.

                                                                       20          The specific responses of the Entity Defendants to the Plan Agent’s second set of
                                                                       21 interrogatories (there is still no response to the outstanding first set) reflect Mr. Orellana’s inability

                                                                       22 to learn answers that provide any meaningful response. For example, in response to Interrogatory

                                                                       23 No. 22 served on Ace Museum, which asked for all facts upon which Ace Museum could deny the

                                                                       24 allegations in Paragraph 31 of the Fourth Amended Complaint, Ace Museum through Mr.

                                                                       25 Orellana responded:

                                                                       26                  The allegations in Paragraph 31 of the operative complaint relate to
                                                                                           rent due from the Museum to its landlord. Agent has no knowledge
                                                                       27                  or understanding regarding the Museum’s rental obligations and do
                                                                                           not know where he would obtain such information except from
                                                                       28                  Chrismas who refuses to discuss the matter with Agent.


                                                                                                                              13
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                 Desc
                                                                                                    Main Document    Page 21 of 41


                                                                        1 See Exhibit 28, at p. 299. This specific response is typical of all of the improper responses

                                                                        2 contained within the Amended Responses to the Plan Agent’s second set of interrogatories.

                                                                        3          In the case of the Amended Responses to the Plan Agent’s second set of admissions (there

                                                                        4 is still no response to the outstanding first set), the Entity Defendants provided even less

                                                                        5 information. After repeating the same prefatory statement outlining Mr. Orellana’s lack of

                                                                        6 qualifications to serve as agent for discovery purposes, the Entity Defendants answered every

                                                                        7 Request for Admission with the simple response: “Deny.” See Exhibits 29 and 31. The Plan

                                                                        8 Agent’s Interrogatory No. 78 asked Ace Museum to explain its reasons for its denial of every

                                                                        9 denied request for admission. Mr. Orellana’s response begins with the statement that: “Agent is

                                                                       10 unaware of particular facts that support the Museum’s denial of each Request for Admission
  A Professional Corporation




                                                                       11 (“RFA”). Agent denied each RFA for lack of information or belief.” See Exhibit 28 at p. 316.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12          On November 26, 2018, counsel for the Plan Agent delivered a meet-and-confer letter to
                                                                       13 Mr. Lieberman, objecting to the Amended Responses on numerous grounds, and demanding a

                                                                       14 time to confer, a true and correct copy of which is attached to the Richardson Decl. as Exhibit 32.
SulmeyerKupetz,




                                                                       15 On November 30, 3018, counsel for the Plan Agent spoke with Mr. Lieberman by phone to

                                                                       16 complete the meet and confer process regarding this motion. The parties were unable to reach a

                                                                       17 resolution whereby the Entity Defendants would respond to the discovery requests pursuant to the

                                                                       18 Court's October 18, 2018 Order. Mr. Lieberman suggested that he had complied with the Order by

                                                                       19 demonstrating that the Entity Defendants could not provide detailed responses. But Mr.

                                                                       20 Lieberman did not agree to provide any further written responses. See Richardson Decl. at ¶ 31.

                                                                       21 F.       The Entity Defendants' Actively Defended This Case Without Disclosing Documents
                                                                       22          Pursuant to F.R.C.P. 26 et seq and Informally Produced Documents in a Parallel
                                                                       23          State Case While Refusing to Answer Plan Agent's Discovery
                                                                       24          Of all of the history that is described herein, perhaps the most egregious action of the
                                                                       25 Entity Defendants arose in September 2018, at the same time that the Plan Agent was moving in

                                                                       26 this Court to compel Ace Museum to provide the Plan Agent with documents and discovery

                                                                       27 responses, when Ace Museum produced 2,286 pages of documents to 400 S. La Brea in a state

                                                                       28 court action, which go directly to the defense that Ace Museum raised in its response to the Plan


                                                                                                                             14
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                Desc
                                                                                                    Main Document    Page 22 of 41


                                                                        1 Agent’s motion for summary judgment (the “Produced Documents”). See Richardson Decl. at ¶

                                                                        2 32. When the Plan Agent learned of this production, he issued further Requests for Production on

                                                                        3 October 9, 2018, to both 400 S. La Brea and Mr. Chrismas, demanding production of the Produced

                                                                        4 Documents. The Plan Agent received these Produced Documents in November from 400 S. La

                                                                        5 Brea. There was no timely response from Mr. Chrismas. Id. The Produced Documents have

                                                                        6 nothing to do with a legitimate judgment debtor exam by 400 S. La Brea, but are focused entirely

                                                                        7 on this Adversary Proceeding. Indeed, when 400 S. La Brea first made its demands on Ace

                                                                        8 Museum and Chrismas for the Produced Documents in its judgment debtor exam proceeding, Mr.

                                                                        9 Lieberman noted in an email to 400 S. La Brea’s counsel that the requested documents had

                                                                       10 nothing to do with Chrismas’ finances, but were clearly an effort to obtain documents related to
  A Professional Corporation




                                                                       11 this pending adversary proceeding, and astoundingly assured him that Chrismas would be “happy
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 to help your [sic] informally”:

                                                                       13                 My recollection is that some of your questions were not reasonably
                                                                                          calculated to lead to the discovery of assets to satisfy your client’s
                                                                       14                 judgment, but were only related to claims and defenses your client
                                                                                          might assert in the pending adversary action brought by the trustee.
SulmeyerKupetz,




                                                                       15                 Douglas is happy to help your informally with those issues, but I
                                                                                          will not let him be questioned under oath about them based on his 5th
                                                                       16                 Amendment rights.
                                                                       17 See Exhibit 33 to Richardson Decl. (emphasis added).

                                                                       18          The Produced Documents are not secret or confidential. They are largely emails. The Plan
                                                                       19 Agent may even have copies of most or all of them in his own files. But that is irrelevant to the

                                                                       20 fact that Ace Museum and Chrismas were willing to “informally” help 400 S. La Brea obtain

                                                                       21 discovery relevant to this proceeding—and entirely irrelevant to the judgment debtor exam used

                                                                       22 for this subterfuge—while refusing to provide any documents to the Plan Agent for over two

                                                                       23 years, while failing to meet this Court’s thirty-day production requirement in the October 18, 2018

                                                                       24 Order, while refusing to disclose any initial or supplemental disclosures of documents or

                                                                       25 witnesses, while providing no amended responses to the first set of interrogatories and requests for

                                                                       26 admission, and while refusing to provide any legitimate responses to the second set of

                                                                       27 interrogatories and requests for admission.

                                                                       28          These actions are a clear violation of the discovery rules and demonstrate that the Entity


                                                                                                                            15
                                                                      Case 2:15-ap-01679-RK       Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                 Desc
                                                                                                   Main Document    Page 23 of 41


                                                                        1 Defendants have no intention of adhering to the rules of discovery or the orders of this Court.

                                                                        2 G.       The Entity Defendants' California Corporate Status is Now Suspended For Failure to

                                                                        3          Pay State Taxes to the California Franchise Tax Board

                                                                        4          In response to Mr. Richardson’s meet-and-confer correspondence sent by email on

                                                                        5 November 26, 2018, Mr. Lieberman responded by email on November 28, 2018, to indicate that

                                                                        6 he was planning to withdraw from this case on the grounds that the State of California had

                                                                        7 suspended both Entity Defendants' corporate status, and it was unclear to Mr. Lieberman whether

                                                                        8 those corporate entities would be revived. Mr Lieberman wrote:

                                                                        9                 Following up on my email below, I learned yesterday that both Ace
                                                                                          Museum and Ace Gallery New York City have been suspended for
                                                                       10                 failure to pay taxes. I don’t know when it happened or whether or when
                                                                                          they will be reinstated/revived. However, I cannot represent them so
  A Professional Corporation




                                                                       11                 long as they are tax defaulted. City of San Diego v San Diegans for Open
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                          Government (2016) 2 CA5th 568, 578 ((It is unethical and illegal for a
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                 lawyer, knowing that a corporation is suspended for failing to pay taxes,
                                                                                          and thus prohibited from litigating in court, to file an answer on behalf of
                                                                       13                 the corporation while concealing the suspension from the court and
                                                                                          opposing counsel). Anyone who purports to exercise the rights and
                                                                       14                 powers of a suspended corporation—possibly including a lawyer who
                                                                                          appears on its behalf—is guilty of a misdemeanor. [Rev & Tax. C.
SulmeyerKupetz,




                                                                       15                 §19719]. In addition, a lawyer who knowingly represents a suspended
                                                                                          corporation an conceals this fact from the court may be subject to
                                                                       16                 sanctions. Palm Valley Homeowner Ass’n, Inc. v Design MTC, 85 CA4th
                                                                                          563. Based on the foregoing authorities, I intend to inform the court that
                                                                       17                 the corporations have been suspended.
                                                                       18                 That said, I am informed that documents responsive to your discovery
                                                                                          demands will be delivered electronically to my office tomorrow and I
                                                                       19                 intend to forward them to you promptly thereafter.
                                                                       20 See Exhibit 34 to Richardson Decl. (emphasis in original).

                                                                       21          While Mr. Lieberman professed in his email to having just learned of the FTB suspension,
                                                                       22 Mr. Chrismas has clearly been aware of the suspension since at least early August 2018, yet has

                                                                       23 permitted Ace Museum to file multiple pleadings in this Court throughout September, October and

                                                                       24 November 2018, all in violation of California law. Attached to the Richardson Decl. as Exhibit 38

                                                                       25 is a true and correct copy of an email produced by the Entity Defendants (discussed below)

                                                                       26 showing an Ace Museum employee emailing Shirley Holst (who has continued to provide

                                                                       27 accounting services to Mr. Chrismas and his entities) to ask about the suspension of Ace Museum.

                                                                       28 Each corporate and litigation-related action taken by Ace Museum or Ace NYC since at least


                                                                                                                            16
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                Desc
                                                                                                    Main Document    Page 24 of 41


                                                                        1 August 2018 has been in violation of California law.

                                                                        2 H.       The Entity Defendants’ “Document Production”

                                                                        3          Because Mr. Lieberman promised to produce “responsive” documents that he expected to

                                                                        4 receive on November 28, 2018, and repeated this promise some days later, the Plan Agent delayed

                                                                        5 filing the instant Motion. Late on Friday, December 14, 2018, the Plan Agent received the

                                                                        6 “responsive” documents promised by Mr. Lieberman. The first part of the production is most of

                                                                        7 the Produced Documents that Ace Museum had previously produced to 400 S. La Brea. The

                                                                        8 second part of the production is 1334 pages of non-responsive documents that appear to be an

                                                                        9 intentional affront to the discovery process and jurisdiction of this Court (the “Entity Production”).

                                                                       10 See Richardson Decl. at ¶ 35. Approximately one third of the Entity Production is Mr. Chrismas’
  A Professional Corporation




                                                                       11 personal Uber/Lyft receipts documenting his travels throughout 2017-18, a true and correct copy
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 of an example of which is attached to the Richardson Decl. as Exhibit 35. There is not a single

                                                                       13 document request that has been propounded by the Plan Agent to which these receipts could be

                                                                       14 responsive.
SulmeyerKupetz,




                                                                       15          Approximately one fifth of the Entity Production is spam emails sent to the Entity
                                                                       16 Defendants’ emails accounts, such as marketing emails addressed to “Hi Executive Director,” a

                                                                       17 true and correct copy of an example of which is attached to the Richardson Decl. as Exhibit 36.

                                                                       18          And, the remainder of the Entity Production is post-confirmation emails documenting Mr.
                                                                       19 Chrismas’ efforts to sell art through the name of Ace NYC, among other post-confirmation

                                                                       20 business attempts, a true and correct copy of an example of which is attached to the Richardson

                                                                       21 Decl. as Exhibit 37. Given the post-confirmation timing of all of these emails, none of them are

                                                                       22 remotely responsive to the Plan Agent’s requests for production.

                                                                       23          None of these documents are responsive to the Plan Agent’s requests for production. The
                                                                       24 Entity Production is not a good faith effort to produce responsive documents, but is an intentional

                                                                       25 effort to make a mockery out of Mr. Chrismas’ responsibilities under the law, and of his

                                                                       26 obligations under the October 18, 2018 Order issued by this Court.

                                                                       27 ///

                                                                       28 ///


                                                                                                                            17
                                                                      Case 2:15-ap-01679-RK         Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                 Desc
                                                                                                     Main Document    Page 25 of 41


                                                                        1                                                    III.

                                                                        2                                              ARGUMENT

                                                                        3          The Court may sanction a party that violates a court order or fails to participate in

                                                                        4 discovery. See Fed. R. Civ. P. 37(b)(2)(i)-(vii). Of the many options provided for in F.R.C.P.

                                                                        5 37(b)(2)(i)-(vii), a Court has the power to render “default judgment against the disobedient party.”

                                                                        6 Fed R. Civ. P. 37(b)(2)(A)(vi). This remedy is referred to in case law as “terminating sanctions.”

                                                                        7 See Fed. Trade Comm’n v. A to Z Mktg., Inc., 2014 U.S. Dist. LEXIS 191687, 2014 WL

                                                                        8 12591916, at *3 (C.D. Cal. Sept. 2, 2014); Conn. Gen. Life. Ins. Co. v. New Images of Beverly

                                                                        9 Hills, 482 F.3d 1091, 1095 n.7 (9th Cir. 2007) (hereinafter “New Images”) (defining the phrase

                                                                       10 “terminating sanctions” to mean a default judgment under Fed. R. Civ. P. 37).
  A Professional Corporation




                                                                       11          To consider terminating sanctions, the Court must first determine that the sanctions in
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 question are a result of willfulness, fault, or bad faith. Nat’l Corp. Tax Credit Funds III, IV, VI,

                                                                       13 VII v. Potashnik, 2010 U.S. Dist. LEXIS 19614, 2010 WL 457626, at *11 (C.D. Cal. Feb. 4, 2010)

                                                                       14 (hereinafter “National”) (“Terminating sanctions are appropriate only if the non-moving party has
SulmeyerKupetz,




                                                                       15 acted with “willfulness, bad faith, or fault.”) (citing Hyde & Draft v. Baker, 24 F.3d 1162, 1166

                                                                       16 (9th Cir. 1994)). Disobedient conduct that is not “outside the control of the litigant” satisfies this

                                                                       17 standard. Hyde & Draft, 24 F.3d at 1167.

                                                                       18          Upon finding that the Entity Defendants acted in bad faith, the Court should examine the
                                                                       19 five Malone factors to determine whether terminating sanctions are appropriate. Those factors

                                                                       20 include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

                                                                       21 manage its docket; (3) the risk of prejudice to the other party; (4) the public policy favoring the

                                                                       22 disposition of cases on their merits; and (5) the availability of less drastic sanctions.” Adriana Int’l

                                                                       23 Corp. v. Thoeren, 913 F.2d 1406, 1412 (9th Cir. 1990) ("Adriana") (citing Malone v. United States

                                                                       24 Postal Service, 833 F.2d 128, 130 (9th Cir. 1987), cert. denied sub nom Malone v. Frank, 488 U.S.

                                                                       25 819 (1988)).

                                                                       26          The undisputed facts support terminating sanctions, as the Entity Defendants have
                                                                       27 intentionally, knowingly, and repeatedly, refused to provide the Plan Agent with proper discovery

                                                                       28 responses, or any documents, despite two years of demands by the Plan Agent. See, e.g., Constr.


                                                                                                                              18
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                 Desc
                                                                                                    Main Document    Page 26 of 41


                                                                        1 Laborers Tr. Funds for S. California Admin. Co. v. Rosal, 2008 U.S. Dist. LEXIS 79677, 2008

                                                                        2 WL 4500757, at *1 (C.D. Cal. Oct. 6, 2008) (hereinafter “Rosal”) (“Despite formal requests,

                                                                        3 informal requests, a Court order, and the imposition of monetary sanctions, Defendant has refused

                                                                        4 to give Plaintiff basic discovery. Consequently, terminating sanctions against Defendant are now

                                                                        5 appropriate.”). The Entity Defendants’ refusal to cooperate in discovery has stymied the Plan

                                                                        6 Agent’s exploration into the true facts of this case against the Entity Defendants, and “[u]ltimately,

                                                                        7 ‘the most critical factor to be considered in case-dispositive sanctions is whether a party’s

                                                                        8 discovery violations make it impossible for a court to be confident that the parties will ever have

                                                                        9 access to true facts.’ ” Fab Films, LLC v. JP Morgan Chase Bank, N.A., 2017 U.S. Dist. LEXIS

                                                                       10 51457, 2017 WL 1287675, at *3 (C.D. Cal. Feb. 28, 2017).
  A Professional Corporation




                                                                       11          Indeed, at the same time that the Entity Defendants have refused to provide proper
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 discovery responses to the Plan Agent, they have actively defended themselves in this case,

                                                                       13 insisted that they will produce undisclosed witnesses at trial, and “informally” produced relevant

                                                                       14 documents to co-defendants. The intentional nature of the Entity Defendants’ refusal to properly
SulmeyerKupetz,




                                                                       15 respond to the Plan Agent’s First and Second Discovery Requests is underscored by their

                                                                       16 offensive production of the Entity Production, composed of personal Uber/Lyft receipts, spam

                                                                       17 emails from 2017-18, and other post-confirmation emails that are not responsive to any document

                                                                       18 request.

                                                                       19          Moreover, given that the Malone factors are satisfied, the Court should strike the Entity
                                                                       20 Defendants’ Answers, deem as true the Plan Agent’s well-pleaded allegations in his Fifth

                                                                       21 Amended Complaint, terminate the claims against the Entity Defendants, and schedule a hearing

                                                                       22 (with additional briefing) to determine the amount of damages. Fair Hous. of Marin v. Combs,

                                                                       23 285 F.3d 899, 906 (9th Cir. 2002) (“With respect to the determination of liability and the default

                                                                       24 judgment itself, the general rule is that well-pled allegations in the complaint regarding liability

                                                                       25 are deemed true.”) (citing Geddes v. United Fin. Group, 559 F.2d 557, 560 (9th Cir. 1977)) (“The

                                                                       26 general rule of law is that upon default the factual allegations of the complaint, except those

                                                                       27 relating to the amount of damages, will be taken as true.”); Rosal, 2008 WL 4500757, at *3 (C.D.

                                                                       28 Cal. Oct. 6, 2008) (“After balancing the relevant factors, the Magistrate Judge recommends that


                                                                                                                             19
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50               Desc
                                                                                                    Main Document    Page 27 of 41


                                                                        1 the Court issue an order striking Defendant’s answer and entering Defendant’s default.”). The

                                                                        2 district court is not required to make detailed findings of fact. Adriana, 913 F.2d 1406, 1414 (9th

                                                                        3 Cir. 1990). Alternatively, the Court should grant evidentiary sanctions sufficient to preclude the

                                                                        4 Entity Defendants from asserting defenses or arguments based on the discovery that the Entity

                                                                        5 Defendants have refused to produce. Fed. R. Civ. P. 37(b). As set forth below, the discovery that

                                                                        6 the Entity Defendants have refused to provide goes directly to the claims against them, as well as

                                                                        7 to the affirmative defenses and arguments they have made to date.

                                                                        8 A.       Terminating Sanctions Are Appropriate Because The Entity Defendants’ Non-

                                                                        9          Compliance with Discovery Is Due to Willfulness, Fault, or Bad Faith

                                                                       10          The Entity Defendants have refused to produce any legitimate discovery responses to two
  A Professional Corporation




                                                                       11 sets of requests for production, interrogatories, and requests for admissions. For over two years,
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 these parties have evaded their responsibility by improperly relying on improper objections. The

                                                                       13 Entity Defendants began their discovery obstruction by claiming a non-existent corporate Fifth

                                                                       14 Amendment privilege, and then continued thereafter to refuse to provide any substantive responses
SulmeyerKupetz,




                                                                       15 on the grounds that Chrismas has asserted his own Fifth Amendment privilege. The case law is

                                                                       16 clear – the privilege against self-incrimination only protects natural persons. It may not be

                                                                       17 asserted by a corporation, partnership or other entity. See Hale v. Henkel, 201 US 43, 69-70, 26

                                                                       18 S.Ct. 370, 376-377 (1906) (overruled on other grounds in Murphy v. Waterfront Comm’n of New

                                                                       19 York Harbor (1964) 378 US 52, 84 S.Ct. 1594)—corporation; United States v. White, 322 US

                                                                       20 694, 699, 64 S.Ct. 1248, 1251 (1944)—labor union; Bellis v. United States, 417 US 85, 100-101,

                                                                       21 94 S.Ct. 2179, 2189-2190 (1974)—law partnership.

                                                                       22          Moreover, the Fifth Amendment privilege does not apply to requests for production of a
                                                                       23 corporation’s business records. Doe v. United States (In re Grand Jury Subpoena), 383 F.3d 905,

                                                                       24 909 (9th Cir. 2004) (“Where the preparation of business records is voluntary, there is no

                                                                       25 compulsion present, and consequently the contents of those records are not privileged by the Fifth

                                                                       26 Amendment.”); Braswell v. United States, 487 U.S. 99, 104, 108 S. Ct. 2284, 101 L. Ed. 2d 98

                                                                       27 (1988) (a corporate “custodian may not resist a subpoena for corporate records on Fifth

                                                                       28 Amendment grounds.”). Yet the Entity Defendants did not produce any responsive documents to


                                                                                                                           20
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                Desc
                                                                                                    Main Document    Page 28 of 41


                                                                        1 the Plan Agents discovery until the Plan Agent discovered the informal production of the

                                                                        2 Produced Documents to 400 S. La Brea in a state court judgment debtor exam. The evasive nature

                                                                        3 of this intentionally “informal” production outside of this adversary proceeding, combined with

                                                                        4 the offensive nature of the Uber/Lyft receipts and spam emails that make up the Entity Production,

                                                                        5 demonstrate that not only do the Entity Defendants have no intention of fulfilling their

                                                                        6 responsibilities under the federal rules of discovery, but they intend to act in complete disregard of

                                                                        7 all applicable rules, responsibilities, and orders of this Court.

                                                                        8          This Court also ordered the Entity Defendants to produce written responses to the

                                                                        9 discovery by November 16, 2018. The Entity Defendants, however, violated this Court's October

                                                                       10 18, 2018 Order requiring substantive responses, and instead produced Amended Responses that
  A Professional Corporation




                                                                       11 repeat the same inability to provide any material information, this time asserted by an “agent” who
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 stated that he was incapable of understanding the corporate records. The Entity Defendants’

                                                                       13 repeated delays and obstruction rises to the level of bad faith. Computer Task Group, Inc. v.

                                                                       14 Brotby, 364 F.3d 1112, 1115 (9th Cir. 2004) (finding willfulness where defendant “engaged in a
SulmeyerKupetz,




                                                                       15 consistent, intentional, and prejudicial practice of obstructing discovery by not complying with

                                                                       16 repeated court orders and not heeding multiple court warnings”); Condon v. Condon, 2008 U.S.

                                                                       17 Dist. LEXIS 126350, 2008 WL 11342681, at *3 (C.D. Cal. May 5, 2008) (finding that

                                                                       18 Defendants’ “failure to respond to multiple discovery requests or appear at properly noticed

                                                                       19 depositions evidences ‘willfulness, fault, [and] bad faith” on the part of the Defendants.’ ”).

                                                                       20          The Entity Defendants received multiple warnings during the meet and confer
                                                                       21 communications with the Plan Agent's counsel, as well as from this Court in its October 18, 2018

                                                                       22 Order, but the Entity Defendants have refused to respond to discovery requests in an appropriate

                                                                       23 manner, and have violated (and continue to violate) every aspect of the Court’s October 18, 2018

                                                                       24 Order. See Richardson Decl., at ¶¶ 24-31. Accordingly, terminating sanctions are justified.

                                                                       25 Dreith v. Nu Image, Inc., 648 F.3d 779, 788 (9th Cir. 2011) (noting that the standard on appeal for

                                                                       26 terminating sanctions is whether the record leaves the “definite and firm conviction that it was

                                                                       27 clearly outside the acceptable range of sanctions.”) (citing Malone, 833 F.2d at 130).

                                                                       28          The guiding question is whether The Entity Defendants’ disobedient conduct was within


                                                                                                                             21
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                   Desc
                                                                                                    Main Document    Page 29 of 41


                                                                        1 their control. Fab Films, 2017 WL 1287675, at *3 (“The willfulness standard is met by

                                                                        2 disobedient conduct that is within the offending party’s control.”) (emphasis added); Stars’

                                                                        3 Desert Inn Hotel & Country Club, Inc. v. Hwang, 105 F.3d 521, 525 (9th Cir. 1997) (affirming

                                                                        4 entry of default judgment against California defendant who failed to demonstrate that his “failure

                                                                        5 to pay sanctions or to comply with the magistrate judge’s order to submit to deposition by

                                                                        6 February 10 was beyond his control”) (emphasis added); Matter of Visioneering Const., 661 F.2d

                                                                        7 119, 121 (9th Cir. 1981) (default judgment justified where party engaged in “a litany of willful

                                                                        8 discovery abuses, including failure to attend a noticed deposition”); National, 2010 WL 457626, at

                                                                        9 *4 (“Delay, failure to appear for depositions, failure to answer interrogatories resulting from a

                                                                       10 party being out of town, and misunderstanding a party’s own counsel are not matters outside of a
  A Professional Corporation




                                                                       11 party’s control.”) (citing Henry v. Gill Indus., Inc., 983 F.2d 943, 949 (9th Cir. 1993).
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12          The disobedient conduct at question here – namely the Entity Defendants’ refusal to
                                                                       13 participate in discovery in any meaningful way, and the knowing disobedience of a court order –

                                                                       14 was plainly within the Entity Defendants’ control. Hyde & Draft, 24 F.3d at 1167. The Entity
SulmeyerKupetz,




                                                                       15 Defendants’ violations of the Court’s October 18, 2018 Order – specifically failing to perform

                                                                       16 basic litigation tasks like serving valid responses and producing responsive documents evidences

                                                                       17 willfulness, fault, and bad faith. Fab Films, 2017 WL 1287675, at *2; Dreith, 648 F.3d at 788;

                                                                       18 United States v. $333,806.93 in Proceeds from Foreclosure of Real Prop. Located at 26948 Pac.

                                                                       19 Coast Highway, Malibu, CA, 2010 U.S. Dist. LEXIS 105545, 2010 WL 3733932, at *1 (C.D. Cal.

                                                                       20 Aug. 30, 2010) (“Under Rule 37, terminating sanctions exist as a possible remedy for willful

                                                                       21 noncompliance with a discovery order.”). The Entity Defendants will likely argue that they

                                                                       22 complied with the October 18, 2018 Order by providing discovery responses that indicate that they

                                                                       23 cannot provide proper discovery responses, as demonstrated by the claims of their agent, as this

                                                                       24 has been the position taken in meet-and-confer discussions. But it is a particularly facetious

                                                                       25 argument to assert that the appointment of a discovery “agent” who states that he is incapable of

                                                                       26 understanding corporate records that he hasn’t even reviewed somehow entitles the corporate

                                                                       27 defendant to a free pass on discovery, yet remain entitled to present evidence and witnesses at

                                                                       28 trial. Their subsequent production of Uber/Lyft receipts and spam emails from 2017-18


                                                                                                                            22
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                 Desc
                                                                                                    Main Document    Page 30 of 41


                                                                        1 underscores the bad faith.

                                                                        2          The Entity Defendants’ actions to obstruct a resolution of this case on the merits is also

                                                                        3 relevant. See Compass Bank v. Morris Cerullo World Evangelism, 104 F. Supp. 3d 1040, 1053

                                                                        4 (S.D. Cal. 2015) (citing Smith v. Smith, 145 F.3d 335, 344 (5th Cir. 1998)) (“In determining

                                                                        5 whether the disobedient conduct was beyond the party’s control, “[t]he court may consider the

                                                                        6 party’s motivations, and can consider his ‘dilatory and obstructive conduct’ in the case and other

                                                                        7 related cases.”). In this case, The Entity Defendants’ counsel has repeatedly failed to respond to

                                                                        8 multiple sets of discovery with anything beyond improper objections. The Plan Agent’s First

                                                                        9 Discovery Requests still have no responses other than the original improper responses asserting a

                                                                       10 non-existent corporate Fifth Amended privilege. The Entity Defendants have refused to produce
  A Professional Corporation




                                                                       11 proper responses to any of the Plan Agent’s discovery, yet have actively litigated the case to
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 protect their interests, as well as those of Mr. Douglas Chrismas.

                                                                       13          The Entity Defendants cannot point to their FTB suspension as an excuse for failing to

                                                                       14 respond to discovery over the past two years, particularly as they have continued to file pleadings
SulmeyerKupetz,




                                                                       15 in this Court with knowledge of their own suspension since early August 2018. Suspension is, by

                                                                       16 itself, sufficient grounds to support entry of default. United States v. Healthwin-Midtown

                                                                       17 Convalescent Hosp. & Rehab. Ctr., Inc., 511 F. Supp. 416, 418 (C.D. Cal. 1981) (striking a

                                                                       18 defendant corporation's answer and entering default judgment against that defendant because that

                                                                       19 corporation had been suspended by the State of California). But this Motion is not based upon the

                                                                       20 Entity Defendants’ suspension. Rather, this Motion is based upon the Entity Defendants’ flagrant

                                                                       21 abuse of the discovery process for more than two years. FTB suspension is simply a factor that

                                                                       22 goes to whether the Entity Defendants may appear to oppose this Motion without violating

                                                                       23 California law. Even if the Entity Defendants promise to revive their corporate status, it will be

                                                                       24 irrelevant to all of the grounds that are advanced in this Motion for entry of terminating sanctions.

                                                                       25          The Entity Defendants’ litigation of the case has been strategically calculated to take full
                                                                       26 advantage of the procedural rules, but without providing a single responsive document, response,

                                                                       27 admission or witness designation, thereby preventing the Plan Agent from preparing his own case-

                                                                       28 in-chief or preparing to refute potential affirmative defenses. The violation of a Court order to


                                                                                                                             23
                                                                      Case 2:15-ap-01679-RK         Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                  Desc
                                                                                                     Main Document    Page 31 of 41


                                                                        1 advance a strategic consideration “only bolsters the finding of willfulness.” See National, 2010

                                                                        2 WL 457626, at *5 (C.D. Cal. Feb. 4, 2010) (citing Commodity Futures Trading Comm’n v. Noble

                                                                        3 Metals Int’l, Inc., 67 F.3d 766, 771 (9th Cir. 1995) (finding that a party’s “calculated course of

                                                                        4 conduct” was willful).

                                                                        5 B.       The Five Malone Factors Support Terminating Sanctions

                                                                        6          The Ninth Circuit has identified five factors that a Court must consider in determining

                                                                        7 whether to impose terminating sanctions. Adriana, 913 F.2d 1406, 1412 (the five factors are: “(1)

                                                                        8 the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its

                                                                        9 docket; (3) the risk of prejudice to the other party; (4) the public policy favoring the disposition of

                                                                       10 cases on their merits; and (5) the availability of less drastic sanctions.”) (citing Malone, 833 F.2d
  A Professional Corporation




                                                                       11 128, 130 (9th Cir. 1987)); Thompson v. Housing Authority, 782 F.2d 829, 831 (9th Cir. 1986)
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 (upholding default, noting the judge’s “patience”).

                                                                       13          The Court must consider all the Malone factors, but no single factor is dispositive.
                                                                       14 $333,806.93 in Proceeds, 2010 WL 3733932, at *2 (C.D. Cal. Aug. 30, 2010) (“Consideration of
SulmeyerKupetz,




                                                                       15 any or all of these factors by a district judge is not mandatory. The Circuit has provided these

                                                                       16 factors simply as a roadmap to allow a district judge ‘to think about what to do.’ ”); In re

                                                                       17 Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006) (“These

                                                                       18 factors are “not a series of conditions precedent before the judge can do anything,” but a “way for

                                                                       19 a district judge to think about what to do.”) (quoting Valley Eng’rs Inc. v. Elec. Eng’g Co., 158

                                                                       20 F.3d 1051, 1057 (9th Cir. 1998); National, 2010 WL 457626, at *6 (C.D. Cal. Feb. 4, 2010)

                                                                       21 (“Generally, in order to grant terminating sanctions, the Court must find at least four factors

                                                                       22 supporting dismissal or at least three factors “strongly” supporting such sanctions.”).

                                                                       23          The Entity Defendants’ violation of the Court’s October 18, 2018 Order simplifies the
                                                                       24 analysis and makes the third and fifth factors “decisive.” See Adriana, 913 F.2d at 1412 (“Where

                                                                       25 a court order is violated, the first two factors support sanctions and the fourth factor cuts against a

                                                                       26 default. Therefore, it is the third and fifth factors that are decisive.”). The Court should look at all

                                                                       27 of the Entity Defendants’ conduct. Rosal, 2008 WL 4500757, at *2 (“In evaluating the propriety

                                                                       28 of sanctions, the Court considers ‘all incidents of a party’s misconduct.’ ”) (citing Adriana, 913


                                                                                                                              24
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                  Desc
                                                                                                    Main Document    Page 32 of 41


                                                                        1 F.2d at 1411).

                                                                        2          1.      The First Malone Factor – The Public Interest Favors Terminating Sanctions

                                                                        3                  Where a Party Has Violated a Court Order

                                                                        4          The first Malone factor supports sanctions because the Entity Defendants violated the

                                                                        5 Court’s October 18, 2018 Order. Adriana, 913 F.2d at 1412 (“Where a court order is violated, the

                                                                        6 first two factors support sanctions. . . .”). The public has a clear interest in the “expeditious

                                                                        7 resolution of litigation” and a party’s failure to follow the Court’s direct orders undermines that

                                                                        8 court system’s ability to adjudicate disputes. Further, the Entity Defendants’ main goal in this

                                                                        9 litigation has been to delay any real resolution, such that the Entity Defendants’ actions are

                                                                       10 diametrically opposed to the public interest.
  A Professional Corporation




                                                                       11          2.      The Second Malone Factor – The Court’s Need to Manage Its Docket Favors
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                  Terminating Sanctions Where a Party Has Violated a Court Order
                                                                       13          The second Malone also factor supports sanctions because the Entity Defendants violated
                                                                       14 the Court’s October 18, 2018 Order. Adriana, 913 F.2d at 1412 (“Where a court order is violated,
SulmeyerKupetz,




                                                                       15 the first two factors support sanctions. . . .”). The Court’s inherent need to manage its own docket

                                                                       16 is undermined when a party refuses to comply with direct court orders. The Entity Defendants’

                                                                       17 actions have undermined this Court’s ability and authority to manage its docket. Specifically, the

                                                                       18 Entity Defendants’ actions have “greatly impeded resolution of the case and prevented the [Court]

                                                                       19 from adhering to its trial schedule.” See Malone, 833 F.2d at 128; National, 2010 WL 457626, at

                                                                       20 *6.

                                                                       21          3.      The Third Malone Factor – Plan Agent Has Been Prejudiced Here By The
                                                                       22                  Entity Defendants’ Refusal to Respond to Discovery
                                                                       23          Plan Agent has been prejudiced by the Entity Defendants’ refusal to participate in this
                                                                       24 litigation in good faith – and is at risk of further prejudice from the Entity Defendants’ refusal to

                                                                       25 participate in this litigation. The Entity Defendants’ refusal to respond to discovery in any

                                                                       26 meaningful manner or to produce responsive documents as ordered is sufficient to establish

                                                                       27 prejudice. Adriana, 913 F.2d at 1412 (citing Securities and Exchange Comm’n v. Seaboard Corp.,

                                                                       28 666 F.2d 414, 417 (9th Cir. 1982)). The Court has already found the requested discovery to be


                                                                                                                             25
                                                                      Case 2:15-ap-01679-RK         Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                  Desc
                                                                                                     Main Document    Page 33 of 41


                                                                        1 discoverable and relevant to the litigation, such that the Entity Defendants’ refusal to produce

                                                                        2 valid responses or responsive documents is prejudicial. Specifically, the Court ordered the Entity

                                                                        3 Defendants to produce responses to the discovery and documents relevant to the Plan Agent’s

                                                                        4 discovery of key information regarding the facts of this case, and pertaining to the Entity

                                                                        5 Defendants’ legal positions. See Condon v. Condon, 2008 WL 11342681, at *3 (C.D. Cal. May 5,

                                                                        6 2008) (finding that Defendant’s actions, including “failing to respond to written discovery, failing

                                                                        7 to appear for depositions, and destroying evidence . . . greatly prejudice Plaintiffs by denying them

                                                                        8 access to evidence necessary to prove their claims.”).

                                                                        9          The Entity Defendants have refused to respond to discovery in any good faith manner, and

                                                                       10 have failed to produce any responsive documents (absent subterfuge by informal production to
  A Professional Corporation




                                                                       11 400 S. La Brea). In Adriana, the court held that “the repeated failure of Adriana to appear at
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 scheduled dispositions compounded by their continuing refusal to comply with court-ordered

                                                                       13 production of documents constitutes an interference with the rightful decision of the case.”

                                                                       14 Adriana, 913 F.2d at 1412 (“A defendant suffers prejudice if the plaintiff’s actions impair the
SulmeyerKupetz,




                                                                       15 defendant’s ability to go to trial or threaten to interfere with the rightful decision of the case.”).

                                                                       16 Further, the Entity Defendants’ conduct has “unnecessarily delayed the resolution of this case and

                                                                       17 that such delay necessarily prejudices their case because “[e]vidence becomes stale, witness

                                                                       18 memories fade and documents (still not produced by defendants) are lost.’ ” Id. Further still, the

                                                                       19 Entity Defendants’ delay has contributed to increased litigation expenses for the estate, and the

                                                                       20 Entity Defendants’ tactics have forced the Plan Agent to waste valuable resources. Id. The

                                                                       21 prejudice is not prospective. It has already occurred, and the Entity Defendants cannot cure this

                                                                       22 prejudice even if they produce documents or provide legitimate responses to the discovery. See

                                                                       23 Fair Hous. of Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002) (“Last-minute tender of

                                                                       24 documents does not cure the prejudice to opponents nor does it restore to other litigants on a

                                                                       25 crowded docket the opportunity to use the courts.”) (citing G--K Properties v. Redevelopment

                                                                       26 Agency of the City of San Jose, 577 F.2d 645, 647-48 (9th Cir. 1978)).

                                                                       27 ///

                                                                       28 ///


                                                                                                                              26
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                 Desc
                                                                                                    Main Document    Page 34 of 41


                                                                        1          4.      The Fourth Malone Factor – Public Policy Concerns Here Do Not Condone

                                                                        2                  the Entity Defendants’ Conduct

                                                                        3          While public policy favors the disposition of cases on the merits, the Entity Defendants’

                                                                        4 actions have already prevented any such decision on the merits. National, 2010 WL 457626, at *8

                                                                        5 (“The fourth factor does not weigh against terminating sanction when the offending party fails to

                                                                        6 comply with discovery obligations in a way that prevents the case from moving toward a

                                                                        7 resolution on the merits…”) (citing Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d

                                                                        8 1217, 1234 (9th Cir. 2006) (“[T]he district court acknowledged that disposition should be on the

                                                                        9 merits, but found that in light of the inability of many of the named plaintiffs to provide any

                                                                       10 information that only they possessed regarding the critical elements of their claims, it was
  A Professional Corporation




                                                                       11 impossible to dispose of the case on the merits.”); In re Exxon Valdez, 102 F.3d 429, 433 (9th Cir.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 1996) (“The overwhelming weight of the factors supporting dismissal overcomes the policy

                                                                       13 favoring disposition of cases on their merits. But even that policy lends little support to appellants,

                                                                       14 whose total refusal to provide discovery obstructed resolution of their claims on the merits.”).
SulmeyerKupetz,




                                                                       15          The Entity Defendants’ actions in this litigation are precisely the type of actions that weigh
                                                                       16 in support of terminating sanctions. See A to Z Mktg., 2014 WL 12591916, at *3 (“The fourth

                                                                       17 factor, the public policy favoring disposition of cases on the merits, weighs against terminating

                                                                       18 sanctions, but courts have held that terminating sanctions are nonetheless appropriate when a party

                                                                       19 refuses to participate in litigation.”) (citing Hyde & Draft v. Baker, 24 F.3d 1162, 1167 (9th Cir.

                                                                       20 1994)); $333,806.93 in Proceeds, 2010 U.S. Dist. LEXIS 105545, at *11, 2010 WL 373393 at *4.

                                                                       21 Without the facts and evidence necessary to prove the elements of its claims the Plan Agent cannot

                                                                       22 present a case on the merits. Public policy certainly does not support the outcome that parties

                                                                       23 such as the Entity Defendants can obstruct discovery and thereby evade judgment.

                                                                       24          5.      The Fifth Malone Factor – Less Drastic Sanctions Are Not Likely to Be
                                                                       25                  Effective
                                                                       26          The Entity Defendants have made it abundantly clear that they do not intend to participate
                                                                       27 in this litigation. The Entity Defendants’ response to this Court's October 18, 2018 Order in the

                                                                       28 form of Amended Responses that refuse to provide information in the name of an “agent”


                                                                                                                             27
                                                                      Case 2:15-ap-01679-RK         Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                  Desc
                                                                                                     Main Document    Page 35 of 41


                                                                        1 incapable of understanding corporate records, and the Entity Production that is clearly an

                                                                        2 intentional insult to federal law and the jurisdiction of this Court, demonstrates that lesser

                                                                        3 sanctions will not likely yield a different result. Nonetheless, to comply with the case law, the

                                                                        4 Court may give appropriate consideration to whether less drastic sanctions would be feasible

                                                                        5 here—and after that consideration, the Court should decide that those less drastic sanctions would

                                                                        6 be ineffective. See Malone, 833 F.2d at 132 (“We have indicated a preference for explicit

                                                                        7 discussion by the district court of the feasibility of alternatives when ordering dismissal. However,

                                                                        8 we have never held that explicit discussion of alternatives is necessary for an order of dismissal to

                                                                        9 be upheld. Under the egregious circumstances present here, where the plaintiff has purposefully

                                                                       10 and defiantly violated a court order, it is unnecessary (although still helpful) for a district court to
  A Professional Corporation




                                                                       11 discuss why alternatives to dismissal are infeasible.”) (emphasis added, citations omitted.); G-K
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Properties, 577 F.2d at 647-48.

                                                                       13          The Entity Defendants cannot reasonably claim to be surprised by this Motion after failing
                                                                       14 to follow this Court’s previous order in any manner other than to demonstrate that they will not
SulmeyerKupetz,




                                                                       15 respond to the Plan Agent’s discovery in a good faith manner. See Adriana, 913 F.2d at 1413

                                                                       16 (“We have held that an explicit warning is not always necessary.”) (citing U.S. for Use & Ben. of

                                                                       17 Wiltec Guam, Inc. v. Kahaluu Const. Co., 857 F.2d 600, 605 (9th Cir. 1988) (“An explicit warning

                                                                       18 is not always required, at least in a case involving ‘egregious circumstances.’ ”)); Malone, 833

                                                                       19 F.2d at 133 (finding no explicit warning necessary where harsh sanction of dismissal should not

                                                                       20 have surprised plaintiff who willfully violated court’s order). Moreover, the Plan Agent raised the

                                                                       21 request for terminating sanctions in his Motion to Compel, acknowledging that the request would

                                                                       22 be most appropriately considered at a future hearing if the Entity Defendants did not comply with

                                                                       23 an order compelling production. Those circumstances have now come to pass.

                                                                       24          Thus, while the case law encourages a trial court to consider lesser sanctions, under
                                                                       25 egregious circumstances such as in this case, the imposition of lesser sanctions first is not

                                                                       26 necessary. See National, 2010 WL 457626, at *6 (C.D. Cal. Feb. 4, 2010) (“However, “despite all

                                                                       27 this elaboration of factors, [the Ninth Circuit has] said that it is not always necessary for the court

                                                                       28 to impose less serious sanctions first, or to give any explicit warning.”) (quoting Valley Eng’rs,


                                                                                                                              28
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                 Desc
                                                                                                    Main Document    Page 36 of 41


                                                                        1 158 F.3d at 1507 (citing Adriana, 913 F.2d at 1413. Here, Plan Agent cannot proceed without

                                                                        2 discovery, such that terminating sanctions are appropriate. The Entity Defendants know what they

                                                                        3 are doing, and their counsel is an experienced lawyer who also knows what he is doing, such that

                                                                        4 lesser sanctions would be futile. See A to Z Mktg., 2014 WL 12591916, at *3.

                                                                        5 C.       Upon Awarding Terminating Sanctions, the Court Should Hold a Hearing as to the

                                                                        6          Amount of Damages

                                                                        7          The Court can use a default to establish liability for damages. Adriana, 913 F.2d at 1414

                                                                        8 (“The default conclusively establishes the liability of Adriana. Therefore, there was sufficient

                                                                        9 evidence to support the trial court’s award of damages to Thoeren.”) (citation omitted.)

                                                                       10          If the amount of damages is "capable of mathematical calculation" through evidence, a
  A Professional Corporation




                                                                       11 court may enter default judgment without a hearing on damages. Twitch Interactive, Inc. v.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Johnston, 2018 U.S. Dist. LEXIS 184300 *25, 2018 WL 1449525 (N.D. Cal. January 22, 2018);

                                                                       13 see also Davis v. Fendler, 650 F.2d 1154, 1163 (9th Cir. 1981) (“a default judgment for money

                                                                       14 may not be entered without a hearing unless the amount claimed is a liquidated sum or capable of
SulmeyerKupetz,




                                                                       15 mathematical calculation”).

                                                                       16          The Plan Agent asserts that the claims to recover the outstanding loan obligation owed by
                                                                       17 Ace Museum may be determined by the statements of Mr. Chrismas that were filed in the Debtor’s

                                                                       18 monthly operating reports (“MORs”), signed under penalty of perjury. While the Plan Agent

                                                                       19 alleges that the loan balance stated in the MORs has been fraudulently reduced by Mr. Chrismas,

                                                                       20 the last MOR that was filed under his signature states that the museum owes the Debtor

                                                                       21 $3,187,539.80. See Exhibit 39 to Richardson Decl., at p. 406, and Exhibits 40 and 41. The Plan

                                                                       22 Agent contends that the funds that were diverted from the Debtor to “pay down” the museum loan

                                                                       23 will be encompassed within the damages amount on his fraud-based claims.

                                                                       24          In addition to the damages requested above, F.R.C.P. 37 requires that a court award fees
                                                                       25 and costs associated with the expense of compelling discovery and seeking terminating sanctions:

                                                                       26                 Instead of or in addition to the orders above, the court must order the
                                                                                          disobedient party, the attorney advising that party, or both to pay the
                                                                       27                 reasonable expenses, including attorney's fees, caused by the failure,
                                                                                          unless the failure was substantially justified or other circumstances
                                                                       28                 make an award of expenses unjust.


                                                                                                                            29
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                Desc
                                                                                                    Main Document    Page 37 of 41


                                                                        1 F.R.C.P. 37(b)(2)(C). The Plan Agent has incurred $47,182.50 in fees and $18.54 in costs (total,

                                                                        2 $47,201.04) preparing and advancing his Motion to Compel, meet and conferring with Ace

                                                                        3 Museum counsel, as well as preparing the instant Motion for terminating sanctions, and requests

                                                                        4 that such fees and costs be added to any judgment. See Richardson Decl. at ¶38.

                                                                        5          For all claims other than the claims to recover the museum loan, the court must hold a

                                                                        6 hearing as to the amount of damages. Geddes, 559 F.2d at 560. At that hearing, Plan Agent will

                                                                        7 present a calculation based on the business records of Ace Museum and Ace NYC that were

                                                                        8 housed at Debtor's offices. Since the Entity Defendants have refused to produce any such

                                                                        9 documents, they should be precluded from now producing documents or evidence to counter the

                                                                       10 damage amounts proved at the hearing.
  A Professional Corporation




                                                                       11          The Plan Agent acknowledges that where, as here, there are multiple defendants to the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 same claims set for default against co-defendants, issues of damages may properly be continued to

                                                                       13 trial, rather than forcing co-defendants to seek leave to appear in an earlier damages hearing to

                                                                       14 address issues that might impact the outcome of the trial against them. Garamendi v. Henin, 683
SulmeyerKupetz,




                                                                       15 F.3d 1069, 1083 (9th Cir. 2012) (noting that court followed “proper” procedure by determining

                                                                       16 damages of defaulting defendant following trial against non-defaulting defendants).

                                                                       17          Wherefore, the Plan Agent requests entry of judgment at this time, with damages on the
                                                                       18 breach of loan claim and common counts set at $3,187,539.80, and a hearing on the damages for

                                                                       19 all other claims for relief set to take place contemporaneous with trial.

                                                                       20 D.       Alternatively, The Court Should Grant Evidentiary Sanctions and Monetary
                                                                       21          Sanctions Against the Entity Defendants
                                                                       22          If the Court stops short of granting terminating sanctions, the Court should preclude the
                                                                       23 Entity Defendants from presenting evidence or argument that corresponds to the issues upon

                                                                       24 which the Plan Agent has sought discovery, but that they have failed to produce. Such preclusion

                                                                       25 sanctions mitigate the prejudice that has resulted and will continue to result from the Entity

                                                                       26 Defendants’ actions. The Court should recommend sanctions in the form of entry of the facts

                                                                       27 below as deemed established for purposes of this litigation, such that the Entity Defendants and

                                                                       28 their counsel are precluded from presenting argument or evidence to the contrary. The Court


                                                                                                                            30
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                Desc
                                                                                                    Main Document    Page 38 of 41


                                                                        1 should, at a minimum, impose the following sanctions:

                                                                        2          1.     The Entity Defendants may not present any evidence in support of any of their

                                                                        3 affirmative defenses, or present any other support of them.

                                                                        4          2.     The Entity Defendants may not oppose the Plan Agent's claims, including by

                                                                        5 presenting evidence (through direct or cross-examination or otherwise) against them. This

                                                                        6 includes, but is not limited to, preclusion from presenting any evidence regarding:

                                                                        7          a.     Ace NYC and Ace Museum were conduits used by Mr. Chrismas to fraudulently

                                                                        8                 convey Debtor's funds away from the Bankruptcy Estate;

                                                                        9          b.     Ace NYC and Ace Museum were conduits for the purposes of transferee liability;

                                                                       10          c.     Ace NYC and Ace Museum had no active contracts demonstrating the entities had
  A Professional Corporation




                                                                       11                 any viable interests in the business of Debtor;
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12          d.     All of the inventory sold through Ace NYC belonged to Debtor or was subject to

                                                                       13                 the Debtor’s consignment/resale rights;

                                                                       14          e.     Ace NYC and Ace Museum were not entitled to receive any of Debtor's funds; and
SulmeyerKupetz,




                                                                       15          f.     Ace NYC and Ace Museum committed fraud.

                                                                       16          Finally, no matter what else it does, the Court should impose monetary sanctions against

                                                                       17 the Entity Defendants, payable to the estate, in an amount equal to the Plan Agent’s and his

                                                                       18 counsel’s expenses and attorney’s fees, related to the discovery at issue, and this Motion. And

                                                                       19 finally, the Court should impose any further sanctions it deems appropriate under its inherent

                                                                       20 authority.

                                                                       21                                                   IV.
                                                                       22                                            CONCLUSION
                                                                       23          Wherefore, the Plan Agent respectfully requests that the Court grant Plaintiffs’ Motion for
                                                                       24 Terminating Sanctions, strike Defendants’ combined Answers (Dkt. No. 371), and find the Entity

                                                                       25 Defendants liable for the claims asserted against them in the Fifth Amended Complaint (the First

                                                                       26 through Eleventh, and Twentieth through Twenty-Fourth claims for relief).

                                                                       27          The Plan Agent further requests entry of judgment at this time on all claims for relief, with
                                                                       28 damages established for the breach of contract claim and common count claim (Twentieth through


                                                                                                                            31
                                                                      Case 2:15-ap-01679-RK        Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                Desc
                                                                                                    Main Document    Page 39 of 41


                                                                        1 Twenty-Fourth claims for relief) set at $3,187,539.80, plus $47,201.04 in fees and costs, and a

                                                                        2 hearing on the damages for all other claims for relief (the First through Eleventh claims for relief),

                                                                        3 set to take place contemporaneous with trial.

                                                                        4          Alternatively, the Court should grant evidentiary sanctions precluding the Entity

                                                                        5 Defendants from disputing facts relating to the discovery requests that the Plan Agent propounded,

                                                                        6 or presenting evidence at trial.

                                                                        7

                                                                        8 DATED: December 19, 2018                    SulmeyerKupetz
                                                                                                                      A Professional Corporation
                                                                        9

                                                                       10
                                                                                                                      By:
  A Professional Corporation




                                                                       11                                                          /s/ Victor A. Sahn
                               333 SOUTH GRAND AVENUE, SUITE 3400




                                                                                                                            Victor A. Sahn
                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                                   David J. Richardson
                                                                                                                            Attorneys for Sam Leslie, Plan Agent
                                                                       13

                                                                       14 DATED: December 19, 2018                    Law Offices of Carolyn A. Dye
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17                                             By:          /s/ Carolyn A. Dye
                                                                                                                            Carolyn A. Dye
                                                                       18                                                   Attorneys for Sam Leslie, Plan Agent
                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                                                                            32
         Case 2:15-ap-01679-RK                    Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                                       Desc
                                                   Main Document    Page 40 of 41
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071-1406.
A true and correct copy of the foregoing document entitled (specify): PLAINTIFF'S NOTICE OF MOTION AND MOTION
PURSUANT TO F.R.C.P. 37 AND F.R.B.P. 7037 TO ISSUE TERMINATING SANCTIONS AGAINST DEFENDANTS ACE MUSEUM
AND ACE GALLERY NEW YORK CORPORATION FOR BREACHING THE COURT'S OCTOBER 18, 2018 ORDER TO RESPOND
TO DISCOVERY will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) December 19, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:
 Simon Aron on behalf of Interested Party Courtesy NEF - saron@wrslawyers.com
 Jason Balitzer on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st
  Century - jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com; dwalker@ecf.inforuptcy.com; kmccamey@sulmeyerlaw.com
 Keith Patrick Banner on behalf of Defendant 400 S La Brea, LLC a California limited liability company - kbanner@greenbergglusker.com,
  sharper@greenbergglusker.com; calendar@greenbergglusker.com
 Brian L Davidoff on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company - bdavidoff@greenbergglusker.com,
  calendar@greenbergglusker.com; jking@greenbergglusker.com
 Carolyn A Dye on behalf of Plaintiff Sam Leslie - trustee@cadye.com
 Fahim Farivar on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company - ffarivar@foley.com,
  amcdow@foley.com; khernandez@foley.com; scvasquez@foley.com
 Alan W Forsley on behalf of Defendants Ace Museum, a California corporation; Ace Gallery New York Corporation, a California corporation; Ace
  Gallery New York, Inc., a dissolved New York corporation; Douglas Chrismas - alan.forsley@flpllp.com, awf@fkllawfirm.com, awf@fl-
  lawyers.net,addy.flores@flpllp.com
 J. Bennett Friedman on behalf of Defendant Jennifer Kellen - jfriedman@flg-law.com, msobkowiak@flg-law.com; jmartinez@flg-law.com
 Asa S Hami on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
 ahami@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; ahami@ecf.inforuptcy.com
 Matthew P Kelly on behalf of Interested Party Courtesy NEF - mkelly@sulmeyerlaw.com
 Daniel A Lev on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century
  - dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com; dlev@ecf.inforuptcy.com; dwalker@sulmeyerlaw.com
 Ashley M McDow on behalf of Defendant, Cross/Counter-Claimant 400 S La Brea, LLC a California limited liability company - amcdow@foley.com,
  scvasquez@foley.com; Ffarivar@foley.com
 Krikor J Meshefejian on behalf of Interested Party Courtesy NEF - kjm@lnbrb.com
 Susan I Montgomery on behalf of Interested Party Susan I. Montgomery - susan@simontgomerylaw.com, assistant@simontgomerylaw.com;
  simontgomerylawecf.com@gmail.com; montgomerysr71631@notify.bestcase.com
 Kurt Ramlo on behalf of Interested Party Courtesy NEF - kr@lnbyb.com, kr@ecf.inforuptcy.com
 David J Richardson on behalf of Plaintiff, Cross-Defendant Sam Leslie - drichardson@sulmeyerlaw.com, drichardson@ecf.inforuptcy.com
 Ronald Rus on behalf of Defendant 400 S La Brea, LLC a California limited liability company - rrus@brownrudnick.com, tlangford@brownrudnick.com
 Victor A Sahn on behalf of Plaintiff, Cross-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
  vsahn@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; asokolowski@sulmeyerlaw.com;
  vsahn@ecf.inforuptcy.com
 Michael C Schneidereit on behalf of Interested Party AERC Desmond's Tower, LLC - mschneidereit@jonesday.com, scollymore@jonesday.com;
  tckowalski@jonesday.com
 David B Shemano on behalf of Defendants Ace Museum, a California corporation/Douglas Chrismas - dshemano@shemanolaw.com
 Jonathan Shenson on behalf of Interested Party Jonathan Seligmann Shenson - jshenson@shensonlawgroup.com
 Mark Shinderman on behalf of Mediator Mark Shinderman - mshinderman@milbank.com, dmuhrez@milbank.com
 United States Trustee (LA) - ustpregion16.la.ecf@usdoj.gov
 Michael W Vivoli on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company/Witness Fortuna Asset
  Management/Witness Kamran Gharibian - auzcategui@vivolilaw.com, sbrown@vivolilaw.com
 Jessica Vogel on behalf of Interested Party Courtesy NEF - Jvogel@sulmeyerlaw.com, jvogel@ecf.inforuptcy.com; mviramontes@sulmeyerlaw.com
 Howard J Weg on behalf of Defendant Ace Museum, a California corporation - hweg@robinskaplan.com
 Beth Ann R Young on behalf of Interested Party Courtesy NEF - bry@lnbyb.com
                                                                                          Service information continued on attached page.




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:15-ap-01679-RK                      Doc 478 Filed 12/19/18 Entered 12/19/18 16:23:50                                       Desc
                                                   Main Document    Page 41 of 41
2. SERVED BY UNITED STATES MAIL:
On (date) December 19, 2018, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

Attorneys for Cathay Bank - (courtesy copy)
Reed S. Waddell, Esq.
Frandzel Robins Bloom & Csato, L.C.
1000 Wilshire Blvd, 19th Floor
Los Angeles, CA 90017
                                                                                          Service information continued on attached page.
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 19, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
The Honorable Robert Kwan – VIA PERSONAL DELIVERY
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street
Los Angeles, CA 90012 - Bin outside of Suite 1682



                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  December 19, 2018                         Andrea Gonzalez                                       /s/ Andrea Gonzalez
  Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
